EXHIBIT 10.9

TRIZECHAHN 1065 AVENUE OF THE AMERICAS LLC,

LANDLORD

AND

SEAMLESSWEB PROFESSIONAL SOLUTIONS, LLC,

TENANT

 

OFFICE LEASE

 

The entire fifteenth (15th) floor

1065 Avenue of the Americas

New York, NY 10018

 

 

 

-1-

--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT

TABLE OF CONTENTS

 

Article
Title

 

 

 

Page
No.

 

 

 

 

 

1.

 

BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS

 

1

 

 

 

 

 

2.

 

GRANT OF LEASE

 

5

 

 

 

 

 

3.

 

TERM

 

5

 

 

 

 

 

4.

 

RENT

 

7

 

 

 

 

 

5.

 

CONDITION AND DELIVERY OF PREMISES

 

12

 

 

 

 

 

6.

 

USE AND OCCUPANCY

 

14

 

 

 

 

 

7.

 

SERVICES AND UTILITIES

 

15

 

 

 

 

 

8.

 

ELECTRIC

 

18

 

 

 

 

 

9.

 

REPAIRS AND MAINTENANCE OF PREMISES; ACCESS TO PREMISES BY
LANDLORD

 

20

 

 

 

 

 

10.

 

ALTERATIONS

 

22

 

 

 

 

 

11.

 

LIENS

 

25

 

 

 

 

 

12.

 

INSURANCE

 

25

 

 

 

 

 

13.

 

DAMAGE OR DESTRUCTION

 

26

 

 

 

 

 

14.

 

WAIVERS AND INDEMNITIES

 

28

 

 

 

 

 

15.

 

CONDEMNATION

 

30

 

 

 

 

 

16.

 

ASSIGNMENT AND SUBLETTING

 

31

 

 

 

 

 

17.

 

PERSONAL PROPERTY

 

36

 

 

 

 

 

18.

 

ESTOPPEL CERTIFICATES

 

37

 

 

 

 

 

19.

 

TRANSFER OF LANDLORD’S INTEREST; LIMITATIONS ON LANDLORD’S
LIABILITY

 

37

 

 

 

 

 

20.

 

RULES AND REGULATIONS

 

38

 

 

 

 

 

21.

 

DEFAULT AND REMEDIES

 

38

 

 

 

 

 

22.

 

ENFORCEMENT OF REASONABLE CONSENT

 

41

 

 

 

 

 

23.

 

[INTENTIONALLY DELETED]

 

42

 

 

 

 

 

24.

 

BROKER

 

42

 

 

 

 

 

25.

 

SUBORDINATION AND NON-DISTURBANCE

 

42

 

 

 

 

 

26.

 

NOTICES

 

43

 

 

 

 

 

27.

 

OPTION TO EXTEND

 

43

 

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

28.

 

MISCELLANEOUS

 

45

 

 

 

 

 

29.

 

RIGHT OF FIRST OFFER

 

48

 

 

 

 

 

30.

 

RIGHT TO TERMINATE

 

48

 

 

 

 

 

31.

 

DETERMINATION OF DISPUTES ARISING UNDER ARTICLE 22

 

49

 

 

 

 

 

32.

 

GUARANTY

 

49

 

Exhibit A Description of Land

 

A-1

Exhibit B Landlord’s Work

 

B-1

Exhibit C HVAC Specifications

 

C-1

Exhibit D Cleaning Specifications

 

D-1

Exhibit E Rules and Regulations

 

E-1

Exhibit F Rules and Regulations for Alterations

 

F-1

Exhibit G Guaranty

 

G-1

Exhibit H Prohibited Tenants

 

H-1

Exhibit I Other Tenants’ Rights

 

I-1

Exhibit J ROFO Space Floor Plans

 

J-1

 

 

 

-ii-

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

1065 Avenue of the Americas

New York, NY

THIS LEASE AGREEMENT (“Lease”) is entered into as of the Date (defined below),
by and between the Landlord and Tenant (defined below).

1. BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS

1.1 Basic Lease Definitions

In this Lease, the following defined terms shall have the meanings indicated.

(a) “Date” shall mean the date of full execution and delivery of this Lease,
which is May 19, 2011.

(b) “Landlord” shall mean TRIZECHAHN 1065 AVENUE OF THE AMERICAS LLC, a Delaware
limited liability company.

(c) “Tenant” shall mean SEAMLESSWEB PROFESSIONAL SOLUTIONS, LLC, a Delaware
limited liability company.

(d) “Premises” shall mean the entire fifteenth (15th) floor of the Building.

(e) “Area of the Premises” shall mean, for purposes of this Lease, the
equivalent of 28,681 rentable square feet.

(f) “Use” shall mean executive, administrative and general office use for the
conduct of Tenant’s business and no other use, subject to the provisions of this
Lease and the certificate of occupancy for the Building.

(g) “Term” shall mean the duration of this Lease, which shall be approximately
ten (10) years and ten (10) months, beginning on the “Commencement Date” (as
defined in Section 3.1 below) and ending on the “Expiration Date” (as defined in
this Section 1.1 ), unless terminated or canceled earlier pursuant to the
provisions of this Lease or by law.

(h) The “Expiration Date” shall mean the last day of the month in which occurs
the day immediately preceding the date that is ten (10) years and ten (10)
months following the Commencement Date.

(i) “Base Rent” shall mean the Rent payable pursuant to Section 4.1, which:

(i) beginning on the Commencement Date through and including the day immediately
prior to the fifth (5th) anniversary of the Commencement Date, shall be One
Million Six Hundred Six Thousand One Hundred Thirty Six and 00/100 Dollars
($1,606,136.00) per annum payable at the rate of $133,844.67 per month; and

(ii) beginning on the fifth (5th) anniversary of the Commencement Date through
and including the Expiration Date, shall be One Million Seven Hundred Forty Nine
Thousand Five Hundred Forty One and 00/100 Dollars ($1,749,541.00) per annum
payable at the rate of $145,795.08 per month.

(j) “Tenant’s Tax Share” shall mean 4.20%.

(k) “Tenant’s Expense Share” shall mean 4.46%.

(l) “Base Tax Year” shall mean the July 1, 2011 – June 30, 2012 tax fiscal year.

(m) “Base Expense Year” shall mean Landlord’s Fiscal Year ending December 31,
2011.

(n) “Rent Commencement Date” shall mean July 1, 2012.

(o) [Intentionally deleted.]

2

--------------------------------------------------------------------------------

 

(p) “Landlord’s Building Address” shall mean:

TrizecHahn 1065 Avenue of the Americas LLC

c/o BREA Property Management, LLC

1065 Avenue of the Americas

New York, New York 10018

Attention: Property Manager

(q) “Landlord’s Notice Address” shall mean: TrizecHahn 1065 Avenue of the
Americas LLC c/o BREA Property Management, LLC, 1065 Avenue of the Americas, New
York, New York 10018, Attention: Property Manager; with a copy of sent to
TrizecHahn 1065 Avenue of the Americas LLC c/o Equity Office, 2 North Riverside
Plaza, Suite 2100, Chicago, Illinois 60606, Attention: Chief Legal Counsel, and
TrizecHahn 1065 Avenue of the Americas LLC, c/o The Blackstone Group, 1095
Avenue of the Americas, New York, New York 10036, Attention: Adam Goldenberg,
with an additional copy to TrizecHahn 1065 Avenue of the Americas LLC c/o BREA
Property Management, LLC, 1095 Avenue of the Americas, New York, New York 10036,
Attention: Josh Glick, Asset Manager, with an additional copy to: Blank Rome
LLP, 405 Lexington Avenue, New York, New York 10174, Attention: Stuart D.
Kaplan, Esq.

(r) “Tenant’s Notice Address” shall mean: SeamlessWeb Professional Solutions,
LLC, 1065 Avenue of the Americas, New York, New York 10018, Attention:
President; with a copy sent to: SeamlessWeb Professional Solutions, LLC, c/o
ARAMARK Corporation, 1101 Market Street, 27th Floor, Philadelphia, Pennsylvania
19107, Attention: Director of Real Estate.

(s) “Broker(s)” shall mean the following broker or brokers: Newmark Knight
Frank, for Landlord, and Cushman & Wakefield, Inc., for Tenant.

(t) “Liability Insurance Amount” shall mean $5,000,000.00.

1.2 Exhibits

The Exhibits listed below are attached to and incorporated in this Lease. In the
event of any inconsistency between such Exhibits and the terms and provisions of
this Lease, the terms and provisions of the Exhibits shall control. The Exhibits
to this Lease are:

 

Exhibit A

-

Description of Land

 

 

 

Exhibit B

-

Landlord’s Work

 

 

 

Exhibit C

-

HVAC Specifications

 

 

 

Exhibit D

-

Cleaning Specifications

 

 

 

Exhibit E

-

Rules and Regulations

 

 

 

Exhibit F

-

Rules and Regulations for Alterations

 

 

 

Exhibit G

-

Guaranty

 

 

 

Exhibit H

-

Prohibited Tenants

 

 

 

Exhibit I

-

Other Tenants’ Rights

 

 

 

Exhibit J

-

ROFO Space Floor Plans

3

--------------------------------------------------------------------------------

 

1.3 Additional Definitions

In addition to the terms defined in Section 1.1 and other Sections of this
Lease, the following defined terms when used in this Lease shall have the
meanings indicated:

(a) “Additional Rent” shall mean the Rent payable under the provisions of
Sections 4.2 and 4.4 and Article 8 of this Lease.

(b) “Alteration(s)” shall mean any and all improvements, installations, changes,
additions, renovations, replacements and/or restorations made in, to or upon the
Premises.

(c) “Building” shall mean the office and retail building commonly known as 1065
Avenue of the Americas, New York, located on the Land and in which the Premises
are located.

(d) “Building Systems” shall mean the central heating, ventilating, air
conditioning, plumbing, electric, life safety, mechanical, wiring, sprinkler,
Class E, sewerage, water, mechanical, elevator and other systems installed by
Landlord in the core and shell of the Building, and all other fixtures,
equipment and appurtenances and systems installed by Landlord in the core and
shell of the Building.

(e) “Common Areas” shall mean certain interior and exterior common and public
areas located on the Land and in the Building as may be designated by Landlord
for the non-exclusive use in common by Tenant, Landlord and other tenants, and
their employees, guests, customers, agents and invitees.

(f) “Expenses” shall have the meaning set forth in Section 4.4 of this Lease.

(g) “Fiscal Year” shall mean Landlord’s fiscal year, which ends on December 31st
of each calendar year and may be changed at Landlord’s discretion.

(h) “Force Majeure” shall mean any acts of God, governmental restriction,
requirements of Law, strikes, labor disturbances, shortages of or inability to
obtain materials or supplies, or any other cause or event beyond Landlord’s or
Tenant’s reasonable control by which such party shall be hindered, delayed or
prevented from performance of any act under this Lease.

(i) “Holidays” shall mean all Federal, State, City and banking holidays and
Building Service Employees and Operating Engineer’s Union contract holidays now
or hereafter in effect.

(j) “Insurance Boards” shall mean and include the National Board of Fire
Underwriters and any other body having similar jurisdiction (whether at the
federal, state or local level) and the New York Fire Insurance Exchange, and any
other body establishing insurance premium rates.

(k) “Land” shall mean the real property known as 1065 Avenue of the Americas,
New York, NY and described on Exhibit A hereto.

(l) “Laws” shall mean any and all present or future federal, state, county,
borough, municipality or local laws, statutes, ordinances, rules, regulations or
orders of any and all governmental or quasi-governmental authorities having
jurisdiction, including the Americans with Disabilities Act of 1990 (the “ADA”),
NYC Local Laws No. 5 of 1973, No. 16 of 1984 and No. 58 of 1988, each as amended
from time to time, and all Laws then in effect relating to asbestos.

(m) “Prime Rate” shall mean the rate of interest announced from time to time by
Citibank, N.A., or any successor to it, as its prime rate. If Citibank, N.A. or
any successor to it ceases to announce a prime rate, Landlord shall designate a
reasonably comparable financial institution for purposes of determining the
Prime Rate.

(n) “Rent” shall mean the Base Rent, Additional Rent and all other amounts
required to be paid by Tenant under this Lease.

(o) “Tax Year” shall mean every twelve (12) consecutive month period, all or any
part of which occurs during the Term, commencing each July 1 or such other date
as shall be the first day of the fiscal tax year of the City of New York or
other governmental agency responsible for the collection of Taxes.

(p) “Taxes” shall mean (whether represented by one or more bills) the total of
all real estate taxes, levies, license fees and assessments (including water
rates and sewer rents), whether general or special, foreseen or unforeseen,
ordinary or extraordinary, of any nature whatsoever, now or hereafter levied,
confirmed, charged or imposed upon or attributable to, the Land, the Building
and/or Landlord’s interest therein, and payable by Landlord.

4

--------------------------------------------------------------------------------

 

Any special assessment or levy (including, without limitation, any “Business
Improvement District” assessments) which is imposed upon the Land, the Building
or Landlord’s interest therein shall be deemed to be included in the term
“Taxes”; and if, due to a future change in or addition to the method of
taxation, a gross receipts, capital, capital stock or other tax shall be levied
against Landlord or the owner of the Building and/or the Land in substitution
for or in lieu of or as an additional part of any tax in the nature of real
estate tax or assessment, such gross receipts, capital, capital stock or other
tax (whether or not directly imposed upon, or based upon, the assessed valuation
of the Building, the Land or Landlord’s interest therein) shall be deemed to be
included in the term “Taxes”, but only to the extent of the amount thereof that
would be levied if Landlord’s interest in the Land and Building were the only
assets of Landlord. “Taxes” shall not include income taxes, excess profit taxes,
franchise taxes, estate taxes, inheritance taxes or documentary transfer taxes
or penalties or late charges due as a result of Taxes being paid after their due
date (if such lateness is not attributable to Tenant), except to the extent any
such taxes are in the nature of or in substitution for or are a
recharacterization or replacement of Taxes.

2. GRANT OF LEASE

2.1 Demise

Subject to the terms, covenants, conditions and provisions of this Lease,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises, together with the non-exclusive right to use the Common Areas, for the
Term.

2.2 Quiet Enjoyment

Landlord covenants that during the Term Tenant shall have quiet and peaceable
possession of the Premises, subject to the terms, covenants, conditions and
provisions of this Lease, and Landlord shall not disturb such possession except
as expressly provided in this Lease.

2.3 Landlord and Tenant Covenants

Landlord covenants to observe and perform all of the terms, covenants and
conditions applicable to Landlord in this Lease. Tenant covenants to pay the
Rent when due, and to observe and perform all of the terms, covenants and
conditions applicable to Tenant in this Lease.

3. TERM

3.1 Commencement Date

“Commencement Date” shall mean the date on which Landlord shall deliver
possession of the Premises to Tenant broom clean, free of Hazardous Substances
which are not in compliance with applicable Law, and free of all tenancies,
licenses and rights of occupants and with Landlord’s Work (as defined in Section
5 below) substantially complete. When the Commencement Date is determined,
Landlord and Tenant shall execute an agreement setting forth the Commencement
Date and the Expiration Date, provided that any failure of the parties to enter
into such agreement shall not affect the occurrence of such dates as provided
under this Lease.

3.2 Early Occupancy

Tenant shall have no right to enter the Premises until Landlord shall tender
possession, unless Tenant shall obtain Landlord’s prior consent to such entry.
If Tenant shall take possession of all or any part of the Premises with
Landlord’s prior written consent for any purpose prior to delivery of possession
thereof by Landlord, then all of the covenants and conditions of this Lease
shall bind both parties with respect to all of the Premises, and Tenant shall
pay Landlord Rent in accordance with the provisions of Sections 4 and 8 of this
Lease commencing on the date Tenant shall have first taken possession of the
Premises at the rate of the Base Rent plus Additional Rent. No early occupancy
under this Section 3.2 shall change the Commencement Date or the Expiration
Date. Notwithstanding the foregoing, Landlord and Tenant shall arrange for
Tenant’s entry into the Premises, accompanied by a representative of Landlord,
prior to the Commencement Date, to permit Tenant to measure the Premises and
make other observations for the purpose of developing the construction drawings
described in Section 5.2 below.

5

--------------------------------------------------------------------------------

 

3.3 Delayed Occupancy

3.3.1 If Landlord shall be unable to give possession of the Premises to Tenant
on any specific date by reason of the failure of a prior tenant or occupant
thereof to vacate the Premises or deliver possession of the Premises to
Landlord, or for any other reason, Landlord shall not be subjected to any
damages or other liability, or be deemed in default under this Lease, for the
failure to give possession of the Premises on such date. No such failure to give
possession of the Premises on any specific date shall affect the validity of
this Lease or the obligations of Tenant hereunder or be deemed to extend the
Term, but the Rent payable under this Lease shall not commence until the
Commencement Date, provided that this Lease shall then be in full force and
effect and an Event of Default shall not have occurred and be continuing, except
that if such failure to give possession has been caused by any act or omission
of Tenant, there shall be no abatement or postponement of Rent. Landlord shall
not be subject to any liability for any delay in completing any repairs,
improvements or decorations expressly required to be made to the Premises by
Landlord.

3.3.2 Tenant hereby waives any rights to rescind this Lease which Tenant might
otherwise have pursuant to Section 223-a of the Real Property Law of the State
of New York, or pursuant to any other law of like import now or hereafter in
force.

3.4 Surrender

Upon the Expiration Date or earlier cancellation or termination of the Term
(such date, as applicable, being hereinafter referred to as the “Surrender
Date”), Tenant shall immediately vacate and surrender possession of the Premises
to Landlord broom clean and in good order, repair and condition, except for
ordinary wear and tear and damage by fire or other casualty. Upon the expiration
or other termination of the Term, Tenant shall (a) remove all Specialty
Alterations required to be removed by Section 10.1.5 and shall restore the
Premises to the condition existing prior to the installation of such Specialty
Alterations, which removal and restoration shall be performed pursuant to the
provisions of Article 10 of this Lease, and (b) remove all of Tenant’s trade
fixtures, office furniture, office equipment and other personal property from
the Premises. Tenant shall immediately repair any damage caused by such removal
or, at Landlord’s option, pay Landlord on demand the reasonable cost of
repairing any damage to the Premises or Building caused by the removal of any
such items. Any of Tenant’s property remaining in the Premises shall be
conclusively deemed to have been abandoned by Tenant and may be stored, sold,
destroyed or otherwise disposed of by Landlord without further notice to or
demand upon Tenant, and without liability or obligation to account to or
compensate Tenant, and Tenant shall pay to Landlord, as Rent on demand, all
costs incurred by Landlord to store and dispose of such abandoned property.

3.5 Holding Over

3.5.1 Tenant shall not hold over at any time and Landlord may exercise any and
all remedies at law or in equity to recover possession of the Premises, as well
as any damages incurred by Landlord, due to Tenant’s failure to vacate the
Premises and deliver possession to Landlord as required by this Lease. If Tenant
shall fail to surrender the Premises to Landlord on the Surrender Date in
accordance with the provisions of Section 3.4 above, Tenant shall pay to
Landlord, as use and occupancy for each month or fraction thereof during which
Tenant continues to occupy the Premises after the Surrender Date (the “Continued
Occupancy Period”), an amount of money (the “Occupancy Payment”) equal to one
hundred fifty percent (150%) of the monthly Base Rent payable during the last
year of the Term plus one-twelfth (1/12) of the annual Additional Rent payable
under Sections 4 and 8 of this Lease during the last year of the Term. Tenant
shall make the Occupancy Payment, without notice or demand, on the first day of
each and every month during the Continued Occupancy Period. The receipt and
acceptance by Landlord of all or any portion of the Occupancy Payment shall not
be deemed a waiver or acceptance by Landlord of Tenant’s breach of Tenant’s
covenants and agreements under Section 3.4 or this Section 3.5, or a waiver by
Landlord of Landlord’s right to institute any summary holdover proceedings
against Tenant, or a waiver by Landlord of any other of Landlord’s rights or
remedies against Tenant in such event as provided for in this Lease or under
Law.

3.5.2 In addition to making all required Occupancy Payments, Tenant shall, in
the event of Tenant’s failure to surrender the Premises on the Surrender Date in
accordance with the provisions of Section 3.4 above, also indemnify and hold
Landlord harmless from and against any and all loss or liability resulting from
any delay by Tenant in so surrendering the Premises, including any special
damages or claims Landlord may suffer by reason of any claims made by any
succeeding occupant founded on such delay, and any reasonable attorneys’ fees,
disbursements and court costs incurred by Landlord in connection with the
foregoing.

6

--------------------------------------------------------------------------------

 

3.5.3 Tenant expressly waives, for itself and for any person claiming by,
through or under Tenant, any rights which Tenant or any such persons may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules, and of any successor law of like import then in force, in connection with
any summary holdover proceedings which Landlord may institute to enforce the
provisions of this Article 3.

3.5.4 Tenant’s obligation to observe or perform each and every one of the
covenants set forth in Section 3.4 and this Section 3.5 shall survive the
expiration or other termination of the Term.

4. RENT

4.1 Base Rent

Commencing on the Commencement Date and continuing throughout the Term, Tenant
agrees to pay Landlord Base Rent in accordance with the provisions of this
Lease. Base Rent shall be payable in monthly installments in the amount
specified in Section 1.1(i) above, in advance, on or before the first day of
each and every month during the Term. However, if the Term commences on other
than the first day of a month or ends on other than the last day of a month,
Base Rent for such month shall be prorated. Tenant shall pay the first monthly
installment of Base Rent becoming due under this Lease upon execution of this
Lease by Tenant and Landlord. Notwithstanding the foregoing and Section 1.1(i),
provided that this Lease shall then be in full force and effect and an Event of
Default shall not have occurred and be continuing, the Base Rent shall abate
completely from the Commencement Date through the date that is one day prior to
the Rent Commencement Date.

4.2 Additional Taxes

4.2.1 Tenant shall pay to Landlord, as Additional Rent, for each Tax Year
subsequent to the Base Tax Year that contains any part of the Term (but in no
event prior to the first (1st) anniversary of the Commencement Date), an amount
(“Tenant’s Tax Payment”) equal to Tenant’s Tax Share of the amount by which
Taxes for such Tax Year exceed Taxes for the Base Tax Year. Prior to or as soon
as practicable after the beginning of each Tax Year subsequent to the Base Tax
Year, Landlord shall submit a statement to Tenant (the “Tax Statement”) setting
forth Tenant’s Tax Payment. Tenant’s Tax Payment shall be payable in two (2)
equal installments, the first of which shall be due and payable on the June 1
immediately preceding the commencement of the Tax Year with respect to which a
Tax Statement shall be rendered and the second of which shall be due and payable
on the December 1 immediately preceding the second half of such Tax Year,
provided, however, that if Landlord shall render any Tax Statement after or less
than ten (10) days prior to the date on which a Tax Payment would otherwise be
due, then such payment shall be due ten (10) days after Landlord shall have
rendered such Tax Statement.

4.2.2 If, following the delivery of any Tax Statement, Landlord shall receive a
refund of Taxes with respect to a Tax Year for which Tenant has paid any
Additional Rent under the provisions of this Section 4.2, Tenant’s Tax Share of
the net proceeds of such refund, after deduction of legal fees, appraiser’s fees
and other expenses incurred in obtaining reductions and refunds and collecting
the same (and after deduction of such expenses for previous Tax Years which were
not offset by tax refunds for such Tax Years) shall be applied and allocated to
the periods for which the refund was obtained and, if no Event of Default shall
be continuing, Landlord shall, at Landlord’s option, refund or credit to Tenant,
Tenant’s Tax Share of the net proceeds of such refund. In no event shall any
refund or credit due to Tenant hereunder exceed Tenant’s Tax Payment paid by
Tenant for such particular Tax Year. In no event shall Tenant have the right to
seek from the taxing authority any refund or reduction of Taxes. If, prior to
the delivery of a Tax Statement to Tenant with respect to a particular Tax Year,
Landlord shall obtain a reduction in Taxes for that Tax Year, then Tenant shall
pay to Landlord, within fifteen (15) days following the issuance to Tenant of a
bill therefor, an amount equal to Tenant’s Tax Share of all costs and expenses
(including legal, appraisal and other expert fees) incurred by Landlord in
obtaining such reduction.

4.2.3 If there shall be a reduction or refund of Taxes for the Base Tax Year,
Landlord shall furnish to Tenant a revised statement indicating the Taxes
payable with respect to the Base Tax Year as so finally determined and all prior
and future payments of Tenant’s Tax Share of increases in Taxes provided for in
this Section 4.2 shall be recalculated accordingly. Any additional payment due
for any Tax Year shall be made by Tenant within fifteen (15) days after the
furnishing to Tenant of the revised Tax Statement.

7

--------------------------------------------------------------------------------

 

4.3 Other Taxes

In the event that any taxes upon or measured by Rent or upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Premises which
are typically payable by Tenant (e.g. commercial rent tax) are allocated by Law
to be payable by Landlord, Tenant shall reimburse Landlord upon demand for any
and all such taxes payable by Landlord.

4.4 Additional Expenses

4.4.1 For purposes of this Section 4.4, the term “Expenses” shall mean the
aggregate of those expenses (other than those expressly excluded below) incurred
or accrued by Landlord or any contractor employed by Landlord with respect to
each Fiscal Year in accordance with standard accounting practices of the real
estate industry with respect to the operation of first class office buildings in
midtown Manhattan (“Standard Accounting Practices”) in connection with
operating, repairing, managing, equipping, securing, protecting, maintaining,
replacing, renewing, cleaning, decorating and inspecting the Building and/or
Land. Without limiting the generality of the foregoing, “Expenses” shall include
the following items, whether directly incurred or through separate contract
therefor:

(a) Wages, salaries, fees, bonuses and other compensation and payments and
payroll taxes and contributions to any social security, unemployment insurance,
welfare, pension or similar fund and payments for other fringe benefits required
by law or by union agreement (or, if the employees or any of them are non-union,
then payment for benefits comparable to those generally required by union
agreement in first-class office buildings in the Borough of Manhattan, City of
New York, which are unionized) made to or on behalf of all employees of Landlord
or any contractor or agent employed by Landlord up to and including the grade of
the Building’s general manager performing services rendered in connection with
the operation, repair and maintenance of the Building and/or Land, including
without limitation:

(i) Elevator operators, if any, and starters and assistant starters;

(ii) Window cleaners, porters, janitors, maids, cleaners, dusters, sidewalk
shovelers and miscellaneous handymen, and all of their supervisors;

(iii) Watchmen, caretakers, security personnel and persons engaged in patrolling
and protecting the Building and all of their supervisors;

(iv) Carpenters, engineers, firemen, mechanics, electricians, plumbers and
persons engaged in the operation, repair and maintenance of the Building and the
Building Systems (other than exclusively for particular tenants of the Building)
and all of their supervisors;

(v) The Building manager, superintendent, assistants, clerical and
administrative personnel, if any; and

(vi) Management personnel of Landlord or the managing agent performing services
in or for the Building (including, without limitation, costs for property
accounting, construction management at the Building, information technology
services, human resources personnel and building operations and management
supervisory personnel), provided that if such personnel also service other
buildings a reasonable allocation of their wages, salaries, fees and other
compensation shall be made.

(b) The uniforms of all employees, and the cleaning, pressing and repair
thereof.

(c) Cleaning and maintenance costs for the Land and Building, including the
windows, sidewalks and plazas, and the costs of all labor, supplies, equipment
and materials incidental thereto.

(d) Premiums and other charges incurred by Landlord with respect to all
insurance relating to the Building and the operation and maintenance thereof,
including, without limitation:

(i) Fire and extended coverage insurance, including windstorm, hail, explosion,
riot, rioting attending a strike, civil commotion, aircraft, vehicle and smoke
insurance;

(ii) Public liability insurance;

(iii) Elevator insurance;

8

--------------------------------------------------------------------------------

 

(iv) Worker’s compensation insurance;

(v) Boiler and machinery insurance;

(vi) Rent, use and occupancy insurance;

(vii) Health, accident and group life insurance on all employees; and

(viii) War damage and terrorism insurance.

(e) The cost of electricity, fuel and other utilities used in connection with
the operation and maintenance of the Building other than the cost of electricity
furnished to leaseable space in the Building.

(f) Costs incurred for the operation, service, security, maintenance,
inspection, and repairs and Alterations of the Land, the Building and the
Building Systems and the costs of labor, materials, supplies and equipment used
in connection with all of the aforesaid items.

(g) Water charges and sewer rents, except to the extent included in Taxes or
reimbursed by tenants.

(h) Taxes (e.g., sales taxes and the like) upon any of the expenses enumerated
herein.

(i) Management fees of the managing agent for the Building, not to exceed 3% of
gross rents generated for the Building; provided, however, that nothing herein
shall preclude Landlord from engaging affiliated entities as manager of the
Building.

(j) Administrative and clerical supplies.

(k) Depreciation on personal property and moveable equipment.

(l) Reasonable occupancy costs for the Building management office, consisting of
base rent costs plus a proportionate share of Expenses and Taxes attributable to
such office and office expenses relating to the Building only, such as
telephone, utilities, stationery and the like.

(m) Capital costs incurred to save or reduce Expenses, provided that any such
costs shall only be included in each Fiscal Year to the extent of the annual
amortization thereof calculated on a straight line basis over the useful life of
such item in accordance with Standard Accounting Practices, together with
interest thereon at 6% per annum, and further provided that the amortized
portion of such costs shall be included in Expenses for the Base Expense Year if
the same were so incurred in the Base Expense Year for the applicable item.

(n) Costs incurred to comply with Laws (other than Laws (a) in effect prior to
the Commencement Date (b) with which it is Landlord’s obligation to comply and
(c) which, under present judicial or administrative interpretation, are being
violated on the Commencement Date), provided that any such costs that are
treated as capital expenses by Landlord in accordance with Standard Accounting
Practices shall only be included in any Fiscal Year to the extent of the annual
amortization thereon calculated on a straight-line basis over the useful life of
such item in accordance with Standard Accounting Practices together with
interest thereon at 6% per annum, and further provided that the amortized
portion of such capital expenses shall be included in Expenses for the Base
Expense Year if the same were so incurred in the Base Expense Year for the
applicable item.

(o) Costs incurred to comply with insurance requirements, provided that any such
costs that are treated as capital expenses by Landlord in accordance with
Standard Accounting Practices shall only be included in any Fiscal Year to the
extent of the amount of the annual amortization thereof calculated on a
straight-line basis over the useful life of such item in accordance with
Standard Accounting Practices together with interest thereon at 6% per annum,
and further provided that the amortized portion of such capital expenses shall
be included in Expenses for the Base Expense Year if the same were so incurred
in the Base Expense Year for the applicable item.

(p) The cost of repairs and replacements made in connection with repairs of
cables, fans, pumps, boilers, cooling equipment, wiring and electrical fixtures
and metering, control and distribution equipment, component parts of the HVAC,
electrical, plumbing, elevator and any life or property protection systems
(including, without limitation, sprinkler systems), window washing equipment and
snow removal equipment, provided that any such expenses that are treated as
capital expenses by Landlord in accordance with Standard Accounting Practices
shall only be included in any Fiscal Year to the extent of the annual
amortization thereon calculated on a straight-line basis over the useful life of
such item in accordance with Standard Accounting Practices together with
interest thereon at 6% per annum, and further provided that the amortized
portion of such capital expenses shall be included in Expenses for the Base
Expense Year if the same were so incurred in the Base Expense Year for the
applicable item.

9

--------------------------------------------------------------------------------

 

(q) The cost (or rental value) of any Building security or other system used in
connection with life or property protection (including the cost of, or rental
cost of, all machinery, electronic systems and other equipment comprising any
part thereof), provided that any such expenses that are treated as capital
expenses by Landlord in accordance with Standard Accounting Practices shall only
be included in any Fiscal Year to the extent of the annual amortization thereon
calculated on a straight-line basis over the useful life of such item in
accordance with Standard Accounting Practices together with interest thereon at
6% per annum, and further provided that the amortized portion of such capital
expenses shall be included in Expenses for the Base Expense Year if the same
were so incurred in the Base Expense Year for the applicable item.

(r) Reasonable costs incurred to contest the validity of any Laws.

(s) Out of pocket costs incurred for painting and decorating the Building and
the Common Areas (including, without limitation, the lobby) and other
non-leaseable areas of the Building and landscaping the Land and interior and
exterior public areas and plazas of the Building, and costs of operating public
displays.

(t) Costs and fees for accounting, bookkeeping, auditing, consulting, legal and
other professional services.

(u) Real estate, vault and other taxes not included in Taxes.

(v) Customary office building and landlord’s trade association membership fees
and dues.

Notwithstanding the foregoing, Expenses shall not include expenditures for any
of the following: (1) mortgage principal or interest; (2) ground lease payments;
(3) leasing commissions and costs of advertising space for lease in the
Building; (4) costs for which Landlord is reimbursed by insurance proceeds or by
payments from tenants of the Building (other than such tenants’ contributions to
Expenses); (5) tenant change work (other than repairs) performed for and
reimbursed to Landlord by other tenants; (6) repairs or rebuilding necessitated
by condemnation; (7) Taxes which are included in the definition of Taxes set
forth in Section 1.3; (8) the removal, encapsulation or enclosure of any
asbestos containing material in the Building; (9) depreciation (except as
expressly provided above); (10) legal fees incurred in negotiating leases or
collecting rents; (11) costs directly and solely related to the maintenance and
operation of the entity that constitutes the Landlord, such as accounting fees
incurred solely for the purpose of reporting Landlord’s financial condition;
(12) the cost of special services provided to tenants of the Building to the
extent that such services exceed the services required to be provided to Tenant
under this Lease at no additional charge and (13) executive salaries for
personnel not performing services related to the operation or maintenance of the
Building.

If less than 95% of the Building shall be occupied during any Fiscal Year, then
the amount by which those Expenses that vary with occupancy (such as cleaning
costs) would have increased had the Building been 95% occupied and operational
and had all Building services been provided to all tenants shall be reasonably
determined and the amount of such increase shall be included in Expenses for
such Fiscal Year.

4.4.2 (a) Additional Expenses. Tenant agrees to pay Landlord, as Additional
Rent, in the manner provided below for each Fiscal Year subsequent to the Base
Expense Year (but in no event prior to the first (1st) anniversary of the
Commencement Date), Tenant’s Expense Share of the amount by which Expenses for
such Fiscal Year exceed Expenses for the Base Expense Year (“Additional
Expenses”).

(b) Estimated Payments. Prior to or as soon as practicable after the beginning
of each Fiscal Year subsequent to the Base Expense Year, Landlord shall notify
Tenant of Landlord’s estimate of Tenant’s Expense Share of Additional Expenses
for the ensuing Fiscal Year (“Landlord’s Estimate”). On or before the first day
of each month during the Fiscal Year with respect to which Landlord shall have
given Tenant a Landlord’s Estimate, Tenant shall pay to Landlord, in advance,
the monthly amount set forth on Landlord’s Estimate (the “Monthly Estimated
Expense Payment”), provided that until Landlord shall give Tenant a new
Landlord’s Estimate with respect to the ensuing Fiscal Year, Tenant shall
continue to pay the Monthly Estimated Expense Payment on the basis of the prior
Fiscal Year’s Landlord’s Estimate until the month after the month in which
Landlord shall have given Tenant a new Landlord’s Estimate. In the first month
in which Tenant shall be obligated to pay a new Monthly Estimated Expense
Payment based on the new Landlord’s Estimate, Tenant shall pay to Landlord a sum
equal to the product of (x) the difference between the new Monthly Estimated
Expense Payment and the prior year’s Monthly Estimated Expense Payment
multiplied by (y) the number of months which shall have elapsed since the
beginning of the then current Fiscal Year. If at any time or times it appears to
Landlord that Tenant’s Expense Share of Additional Expenses for

10

--------------------------------------------------------------------------------

 

the then-current Fiscal Year shall vary from Landlord’s Estimate by more than
5%, Landlord may, by notice to Tenant, revise the Landlord’s Estimate for such
Fiscal Year and subsequent Monthly Estimated Expense Payments by Tenant for such
Fiscal Year shall be based upon such revised Landlord’s Estimate.

(c) Annual Settlement. As soon as practicable after the close of each Fiscal
Year subsequent to the Base Expense Year (or, in the case of the Fiscal Year
immediately subsequent to the Base Expense Year, as soon as practicable after
the close of such Fiscal Year), Landlord shall deliver to Tenant a statement of
Tenant’s Expense Share of Additional Expenses for such Fiscal Year (the “Annual
Expense Statement”). If, on the basis of such Annual Expense Statement, Tenant
shall owe an amount that is less than the sum of the Monthly Estimated Expense
Payments previously paid by Tenant for such Fiscal Year, Landlord shall, at
Landlord’s option, either refund such excess amount to Tenant or credit such
excess amount against the next Monthly Estimated Expense Payment(s) due or to
become due from Tenant to Landlord. If, on the basis of such Annual Expense
Statement, Tenant shall owe an amount that is more than the sum of the Monthly
Estimated Expense Payments previously paid by Tenant for such Fiscal Year,
Tenant shall pay the deficiency to Landlord within 30 days after the delivery of
such Annual Expense Statement to Tenant.

(d) Tenant’s Audit Right. The Annual Expense Statements furnished by Landlord to
Tenant as provided in Section 4.4.2(c) shall be binding on Tenant as to the
determination of Expenses for the Base Expense Year and/or any subsequent Fiscal
Year; provided, however, Tenant may, within one (1) year after receipt of
Landlord’s first statement setting forth Expenses for the Base Expense Year
and/or any Annual Expense Statement for any comparison Fiscal Year, by written
notice delivered to Landlord, time being of the essence, question the
correctness of such Annual Expense Statement or statement of the Expenses for
the Base Expense Year (provided that such challenge to the Expenses for the Base
Expense Year shall have been made within the one (1) year period following
Tenant’s receipt of the first statement setting forth Expenses for the Base
Expense Year). Landlord shall permit Tenant or Tenant’s independent certified
public accountants, who shall not work on a contingency basis (“CPA”), to have
access to the books and records utilized to compute Expenses, during normal
business hours upon reasonable notice for a period of one (1) year after receipt
of such Annual Expense Statement in question, and during no other time, and
Landlord shall maintain books and records necessary for computation of Expenses.
Pending determination of any such dispute, and as a condition to Tenant’s right
to review Landlord’s books and records in accordance with this Section, Tenant
shall pay Additional Rent in accordance with the Annual Expense Statement that
Tenant is disputing, without prejudice to Tenant’s position. Tenant shall notify
Landlord in reasonable detail and with reasonable specificity of any claim by
Tenant of overpayment of Expenses within thirty (30) days after the expiration
of the aforesaid one (1) year review period, or Tenant shall be deemed to have
waived any claims not asserted within said thirty (30) day period. No copying of
any of Landlord’s books and records shall be allowed. Tenant agrees that Tenant
shall not disclose the contents of such books and records to any other party
unless (i) Tenant is compelled to disclose the information pursuant to court
order or applicable law; (ii) such disclosure is in connection with any
proceeding enforcing any remedies of Tenant as to the computation of Expenses or
(iii) such disclosure is to any officer, employee, or CPA of Tenant. Landlord
may require any CPA employed by Tenant to execute a confidentiality agreement in
form reasonably satisfactory to Landlord prior to reviewing any books and
records of Landlord. Tenant hereby waives any rights Tenant may have to review
any books and records of Landlord (including, without limitation, any rights by
law) except as expressly set forth in this Section 4.4.2 and with respect to
discovery under the New York Civil Practice Law and Rules. Landlord shall
maintain its records for a period of at least three (3) years.

4.5 Adjustments of and Revisions To Payments Of Additional Rent

If this Lease shall commence on a day other than the first day of a Tax Year or
Fiscal Year, or shall terminate on a day other than the last day of a Tax Year
or Fiscal Year, then Tenant’s Tax Payment and/or Tenant’s Expense Share of
Additional Expenses applicable to the Tax Year or Fiscal Year in which such
commencement or termination shall occur shall be prorated on the basis of the
number of days within such Tax Year and/or Fiscal Year that are within the Term.
Tenant’s obligation to pay Additional Rent which has accrued but not been paid
allocable to periods prior to the expiration or earlier termination of the Term
(if any) and Landlord’s obligation to refund Taxes or any overpayment of
Tenant’s Expense Share of Additional Expenses under this Article 4 shall survive
such expiration or earlier termination. Landlord shall have the right to render
a corrected or revised Tax Statement or Annual Expense Statement at any time and
from time to time during the Term, and Landlord’s failure to render any Tax
Statement or Annual Expense Statement or revision or correction thereto during
the Tax Year or Fiscal Year to which such statement shall relate shall not
prejudice Landlord’s right to render any such statement at any later time,
provided such revised or corrected statement is delivered within three (3) years
following the delivery of the Tax Statement or Annual Expense Statement it
revises or corrects.

11

--------------------------------------------------------------------------------

 

4.6 Terms of Payment

All Base Rent, Additional Rent and other Rent shall be paid to Landlord in
lawful money of the United States of America, at Landlord’s Building Address or
to such other person or at such other place as Landlord may from time to time
designate in writing, without notice or demand and without right of deduction,
abatement or setoff, except as otherwise expressly provided in this Lease.

4.7 Interest and Late Fee on Late Payments

All amounts payable under this Lease by Tenant to Landlord, if not paid within
fifteen (15) days after becoming due, shall bear interest from the due date
until paid at the lesser of (x) the highest interest rate permitted by law or
(y) 3% in excess of the then-current Prime Rate.

4.8 Right to Accept Payments

No receipt by Landlord of an amount less than Tenant’s full amount due shall be
deemed to be other than payment “on account”, nor shall any endorsement or
statement on any check or any accompanying letter effect or evidence an accord
and satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any right of Landlord. No
payments by Tenant to Landlord after the expiration or other termination of the
Term, or after the giving of any notice (other than a demand for payment of
money) by Landlord to Tenant, shall reinstate, continue or extend the Term or
make ineffective any notice given to Tenant prior to such payment. After notice
or commencement of a suit, or after final judgment granting Landlord possession
of the Premises, Landlord may receive and collect any sums of Rent due under
this Lease, and such receipt shall not void any notice or in any manner affect
any pending suit or any judgment obtained.

4.9 Insufficient Funds

If any check delivered to Landlord in full or partial payment of any amounts due
to Landlord pursuant to the terms of this Lease shall not be honored by reason
of insufficient or uncollected funds or for any other reason, then (i) Tenant
shall pay to Landlord a service charge on account thereof in the amount of Two
Hundred Dollars ($200.00), which charge shall be due and payable as Additional
Rent with the next monthly installment of Base Rent.

4.10 Lockbox

If Landlord shall direct Tenant to pay Base Rent or Additional Rent to a
“lockbox” or other depository whereby checks issued in payment of Base Rent
and/or Additional Rent are initially cashed or deposited by a person or entity
other than Landlord (albeit on Landlord’s authority), then, for any and all
purposes under this Lease: (i) Landlord shall not be deemed to have accepted
such payment until ten (10) days after the date on which Landlord shall have
actually received such funds, and (ii) Landlord shall be deemed to have accepted
such payment if (and only if) within said ten (10) day period, Landlord shall
not have refunded (or attempted to refund) such payment to Tenant. Nothing
contained in the immediately preceding sentence shall be construed to place
Tenant in default of Tenant’s obligation to pay Rent if and for so long as
Tenant shall timely pay the Rent required pursuant to this Lease in the manner
designated by Landlord.

5. CONDITION AND DELIVERY OF PREMISES

5.1 By taking possession of the Premises hereunder, Tenant shall be deemed to
have accepted the Premises as being in good order, condition and repair, and
otherwise in its then existing “as is” and “where is” condition as of the
Commencement Date. Landlord shall not be obligated to perform any work
whatsoever to prepare the Premises for Tenant, except that, prior to the
Commencement Date, Landlord shall have substantially completed the work set
forth on Exhibit B (“Landlord’s Work”) in a good and workmanlike manner, with
Building standard materials and at Landlord’s cost. Except as may be expressly
set forth in this Lease, Tenant acknowledges that neither Landlord, nor any
employee, agent or contractor of Landlord has made any representation or
warranty concerning the Land, Building, Common Areas or Premises, or the
suitability of any for the conduct of Tenant’s business. Landlord reserves, for
Landlord’s exclusive use, any of the following (other than as installed by
Tenant for Tenant’s exclusive use) that may be located in the Premises: janitor
closets, stairways and stairwells; fans, mechanical, electrical, telephone and
similar rooms; and elevator, pipe and other vertical shafts, flues and ducts.

12

--------------------------------------------------------------------------------

 

5.2 Tenant intends to undertake renovations in the Premises to prepare the same
for Tenant’s occupancy (the “Initial Improvements”). As soon as is reasonably
practicable after the Date of this Lease, Tenant shall deliver to Landlord, for
Landlord’s approval, construction drawings for the Initial Improvements. Such
construction drawings shall reflect Alterations that would not (a) alter the
exterior of the Building in any way or affect the exterior appearance of the
Building (provided that, as part of the Initial Improvements, Tenant may install
a louver for the Supplemental Air Cooled Units, provided that such louver and
the location thereof are subject to the approval of Landlord), (b) exceed or
adversely affect the capacity, maintenance, expenses or integrity of the
Building’s structure or any of its components, including, without limitation,
the Building Systems, (c) affect the certificate of occupancy for the Building
or necessitate the performance of any work by Landlord in the Building or (d)
adversely affect the premises of any other tenants or occupants of the Building.
Within ten (10) business days following Landlord’s receipt of such construction
drawings, Landlord shall notify Tenant, either approving such construction
drawings or specifying for Tenant, in reasonable detail, Landlord’s reasons for
withholding approval and any required modifications. Within five (5) business
days following receipt of Landlord’s response to the construction drawings, if
the same were not approved, Tenant shall revise such construction drawings to
reflect Landlord’s responses. Such process shall continue, with each party
responding to the other within five (5) business days after such party’s receipt
of the revised construction drawings or response thereto, as applicable, until
Landlord approves such construction drawings. If Landlord fails to approve the
construction drawings, or respond to the same with reasonable detail indicating
its reasons for disapproval within the aforesaid ten (10) business day period,
or within five (5) business days following any resubmission thereof (which five
(5) business day period shall be extended by one (1) day for each day beyond the
five (5) business days provided for response that Tenant fails to revise such
construction drawings to reflect Landlord’s responses), and if thereafter
Landlord in either case also fails to approve or so respond to Tenant within
five (5) business days after receipt from Tenant of a notice (a “Plan Notice”)
seeking a response to Tenant’s request for approval of the construction
drawings, Landlord shall be deemed to have approved the construction drawings
provided that Tenant shall have stated in capitalized letters and bold type (a)
on the envelope of the Plan Notice: “SECOND NOTICE REGARDING CONSTRUCTION
DRAWINGS” and (b) on the first page of the Plan Notice: “LANDLORD’S FAILURE TO
RESPOND TO TENANT REGARDING THE CONSTRUCTION DRAWINGS WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF THIS NOTICE SHALL BE DEEMED TO BE LANDLORD’S APPROVAL OF
SUCH CONSTRUCTION DRAWINGS.” Landlord shall not charge Tenant a supervisory fee
for Landlord’s review of the construction drawings as described in this Section
5.2, but Tenant shall reimburse Landlord for Landlord’s reasonable out of pocket
costs in reviewing such construction drawings. Landlord shall inform Tenant, at
the time of approval of Tenant’s construction drawings, of the items of the
Initial Improvements which constitute Specialty Alterations required to be
removed by Tenant upon the expiration or earlier termination of the Term. Tenant
may install one or more air cooled air conditioning units (the “Supplemental Air
Cooled Units”) within the Premises as part of the Initial Improvements, provided
the location of any Supplemental Air Cooled Units shall be subject to Landlord
approval prior to installation, and the operation thereof shall not adversely
affect the Building Systems, and provided that the operation of any such units
shall not cause Tenant to exceed the capacity of electric current allocated to
Tenant pursuant to Article 8.

5.3 Following the approval of the construction drawings as set forth in Section
5.2 above, Landlord shall (a) provide sufficient points of connection in the
Premises to the Building’s Class E system for typical office use and (b) deliver
an ACP-5 certificate to Tenant reflecting the scope of the Initial Improvements
as shown on the approved construction drawings.

5.4 Tenant shall perform the Initial Improvements at Tenant’s own cost and
expense, in compliance with Laws and the provisions of this Lease (including
without limitation Article 10), and in accordance with the approved construction
drawings developed as set forth in Section 5.2 above. Notwithstanding the
foregoing sentence, provided that no Event of Default shall at the time of any
disbursement have occurred and be continuing, Landlord shall contribute up to
One Million Six Hundred Thirty Four Thousand, Eight Hundred Seventeen and 00/100
Dollars ($1,634,817.00) (“Landlord’s Contribution”) to the cost of the Initial
Improvements (up to ten percent (10%) of which may be used for architectural,
engineering and design costs and the costs of furniture systems), which Landlord
shall pay to Tenant as follows: Landlord shall pay up to ninety percent (90%) of
Landlord’s Contribution in installments no more frequently than thirty (30) days
apart throughout the course of performance of the Initial Improvements, each
within thirty (30) days after Tenant submits to Landlord (a) copies of paid
invoices for the applicable work performed or materials used, (b) lien waivers
covering all work for which payment is being requested, (c) an architect’s
certification stating that the portion of the Initial Improvements for which
payment is being requested has been performed in accordance with the approved
construction drawings, and certifying as to the

13

--------------------------------------------------------------------------------

 

amount due and owing to contractors and (d) such other evidence that the
services performed have been rendered with respect to, and materials used have
been incorporated into, such Initial Improvements, as Landlord may reasonably
request. Landlord shall pay the remaining ten percent (10%) of Landlord’s
Contribution following completion of the Initial Improvements and within thirty
(30) days after Tenant submits to Landlord (a) copies of paid invoices for the
applicable work performed or materials used, (b) final lien waivers with respect
to the Initial Improvements, (c) an architect’s certification stating that the
Initial Improvements have been completed in accordance with the approved
construction drawings, and certifying as to the amount due and owing to
contractors and (d) such other evidence that the services performed have been
rendered with respect to, and materials used have been incorporated into, such
Initial Improvements, as Landlord may reasonably request.

5.5 Tenant contemplates installing one new men’s restroom and one new women’s
restroom (the “Restrooms”) as part of the Initial Improvements. Provided that
Tenant installs such Restrooms, and provided that no Event of Default shall be
continuing at the time of disbursement, Landlord shall contribute up to One
Hundred Forty Thousand and 00/100 Dollars ($140,000.00) to the cost of the
Restroom installation, which Landlord shall pay to Tenant following completion
of the Restroom installation and within thirty (30) days after Tenant submits to
Landlord (a) copies of paid invoices for the applicable work performed or
materials used, (b) final lien waivers with respect to the Restroom
installation, (c) an architect’s certification stating that the Restroom
installation has been completed in accordance with the approved construction
drawings and with the ADA and all applicable Laws, and certifying as to the
amount due and owing to contractors and (d) such other evidence that the
services performed have been rendered with respect to, and materials used have
been incorporated into, such Restroom installation, as Landlord may reasonably
request.

6. USE AND OCCUPANCY

6.1 Use

6.1.1 Tenant agrees to use and occupy the Premises only for the Use described in
Section 1.1 and no other use.

6.1.2 The use of the Premises permitted under Section 6.1(a) shall not include,
and Tenant shall not use, or permit the use of, the Premises or any part thereof
for: (i) the offices or business of a governmental or quasi-governmental bureau,
department or agency, foreign or domestic, including an autonomous governmental
corporation or diplomatic or trade mission; or (ii) the conduct or maintenance
of any gambling or gaming activities; or any political activities or any club
activities; or a school; or employment or placement agency; or messenger
service; or for the manufacturing, storage, shipping or receiving of goods; or
for retail sales; or for the cooking or distribution of food.

6.2 Compliance

6.2.1 Tenant agrees to use the Premises in a safe, careful and proper manner,
and, at Tenant’s expense, to comply with all Laws now or hereafter existing
(including, without limitation, the certificate of occupancy for the Premises
and/or the Building, the Americans with Disabilities Act of 1990, NYC Local Laws
No. 5 of 1973, No. 16 of 1984 and No. 58 of 1988, each as amended from time to
time, and all Laws then in effect relating to asbestos and all orders, rules and
regulations of Insurance Boards) that shall impose upon Landlord or Tenant any
obligation, order or duty (including, without limitation, the performance of any
Alterations), whether foreseen or unforeseen, ordinary or extraordinary, with
respect to:

(a) the Premises (including, without limitation, any leasehold improvements or
Alterations in the Premises and Tenant’s use of the Premises), or

(b) any part of the Building other than the Premises if such obligation, order
or duty shall arise from (i) the specific use or manner of any use or occupancy
of the Premises by Tenant or any person claiming through or under Tenant, or
(ii) a condition created by Tenant or any person claiming under or through
Tenant or any or their respective agents, contractors, employees, licensees,
guests or invitees (including, without limitation, any Alteration or improvement
in the Premises), or (iii) a breach of Tenant’s obligations under this Lease or
the negligence of Tenant or its agents, contractors, employees, licensees,
guests or invitees.

14

--------------------------------------------------------------------------------

 

6.2.2 If any Insurance Boards or Laws shall require or recommend installation of
fire extinguishers or of a “sprinkler system” or any other fire protection
devices or any changes, modifications, alterations or additions thereto for any
reason, whether or not attributable to Tenant’s use of the Premises, or if any
such installation or equipment becomes necessary to prevent the imposition of a
penalty or charge against the full allowance for a sprinkler or fire
extinguishing system in the fire insurance rate as fixed by Insurance Boards, or
by any fire insurance company, then Tenant, at Tenant’s expense, shall promptly
make such installation within the Premises and supply such changes,
modifications, alterations, additions or other equipment in the Premises in
connection with such installation.

6.2.3 Landlord and Tenant agree that, during the Term, each shall comply with
all Laws governing, and all procedures established by Landlord for, the use,
abatement, removal, storage, disposal or transport of any substances, chemicals
or materials declared to be, or regulated as, hazardous or toxic under any
applicable Laws (“Hazardous Substances”) and any required or permitted
alteration, repair, maintenance, restoration, removal or other work in or about
the Premises, Building or Land that involves or affects any Hazardous
Substances. Each party shall indemnify and hold the other and the other’s
“Affiliated Parties” (as defined in Section 14.2) harmless from and against any
and all claims, costs and liabilities (including reasonable attorneys’ fees)
arising out or in connection with any breach by such party of its covenants
under this Section 6.2.3. The parties’ obligations under this Section 6.2.3
shall survive the expiration or early termination of the Term.

6.3 Occupancy

Tenant shall not do or permit anything to be done which obstructs or interferes
with other tenants’ rights or with Landlord’s providing Building services, or
which injures or annoys other tenants. Tenant shall not cause, maintain or
permit any nuisance in or about the Premises and shall keep the Premises free of
debris, and anything of a dangerous, noxious, toxic or offensive nature or which
could create a fire hazard or undue vibration, heat or noise. Tenant shall not
make or permit any use of the Premises which may jeopardize any insurance
coverage for the Building or Premises, increase the cost of insurance or require
additional insurance coverage for the Building or Premises or which shall
invalidate or be in conflict with the terms of the New York State standard form
of fire insurance with extended coverage. If by reason of Tenant’s failure to
comply with the provisions of this Section 6.3, (a) any insurance coverage shall
be jeopardized, and within five (5) days following notice from Landlord Tenant
does not cure the same, then Landlord shall have the option to terminate this
Lease or (b) insurance premiums shall be increased, and within five (5) days
following notice from Landlord Tenant does not cure the same, then Landlord may
require Tenant to immediately pay Landlord as Rent the amount of the increase in
insurance premiums.

6.4 Covenants

Tenant expressly acknowledges that irreparable injury shall result to Landlord
in the event of a breach of any of the covenants made by Tenant in this Article
6, and it is agreed that, in the event of such breach, Landlord shall be
entitled, in addition to any other remedies available, to an injunction to
restrain the violation thereof. Breach of any of Tenant’s covenants under this
Article shall also constitute an Event of Default pursuant to the provisions of
Article 21 hereof.

6.5 Window Washing

Tenant shall not clean, or permit, suffer or allow to be cleaned, any windows in
the Premises from the outside in violation of Section 202 of the Labor Law or
any other Laws.

7. SERVICES AND UTILITIES

7.1 Landlord’s Operation of the Building

Beginning on the Commencement Date and throughout the Term, subject to the
provisions of this Lease, Landlord shall operate and maintain the Building (i)
in compliance with all applicable Laws which shall materially affect Tenant’s
use and occupancy of the Premises, other than Laws required to be complied with
by Tenant or other tenants of the Building and subject to Landlord’s right to
contest the validity or applicability of any such Laws, and (ii) as a first
class office building in accordance with the standards from time to time
prevailing for comparable first-class office buildings in midtown Manhattan.

15

--------------------------------------------------------------------------------

 

7.2 Landlord’s Standard Services

Subject to the provisions of this Lease, Landlord shall provide the following
services beginning on the Commencement Date:

(a) Maintain and make all necessary repairs and replacements to the Common Areas
of the Building, all structural elements of the Building and the Building
Systems, but excluding those portions of the Premises and the Building required
to be repaired or maintained by Tenant pursuant to Section 9 of this Lease.
Except as expressly provided in this Lease, there shall be no allowance to
Tenant for a diminution of rental value or interruption of business, and no
liability on the part of Landlord, by reason of inconvenience, annoyance or
injury to business arising from Landlord, Tenant or others making any repairs in
or to any portion of the Building or Building Systems or the Premises. Landlord
shall use reasonable efforts to minimize interference with the conduct of
Tenant’s business in the Premises during the performance of any repairs (without
incurring overtime or premium labor charges). To the extent that Tenant’s use of
the Premises (including Tenant’s use of all Building Systems serving the
Premises and Common Areas of the Building) shall be materially affected,
Landlord shall perform all repairs (i) in a workmanlike manner using grades of
materials at least equal in quality to the materials adopted as a standard for
the Building and (ii) in compliance with applicable Laws.

(b) Provide Building standard elevator service on usual business days (but in no
event on Saturdays or Sundays), Holidays excepted, from 8:00 A.M. to 5:00 P.M.,
and have one elevator on call at all other days and times. Tenant shall be
permitted to use the Building’s freight elevators on an “as available” basis
between the hours of 8:00 A.M. to 5:00 P.M. on usual business days at no charge
to Tenant (including during Tenant’s Initial Improvements and move in), and at
any other days or times on an “as available” basis at Landlord’s then current
Building standard rate for such freight elevator usage, (which as of the Date of
this Lease is $80.02 per hour), without markup (and in each case Tenant shall be
required to pay for a minimum of four (4) hours of usage). Tenant shall be
permitted to use the Building’s freight elevators for thirty (30) hours in the
aggregate at such other days or times, without charge, in connection with the
Initial Improvements and Tenant’s move into the Premises.

(c) Operate the central air-conditioning, heating and ventilating system
installed by Landlord in the Building (the “HVAC System”) during the applicable
seasons on usual business days (but in no event on Saturdays or Sundays),
Holidays excepted, from 8:00 A.M. to 6:00 P.M. in accordance with the design
specifications for the HVAC System, which are set forth on Exhibit C annexed
hereto and made a part hereof, and are subject to applicable Laws and the New
York State Energy Conservation Code and the New York City Energy Conservation
Code. Tenant expressly acknowledges that the windows are hermetically sealed and
will not open and Landlord makes no representation as to the habitability of the
Premises at any time the central ventilating and air conditioning systems are
not in operation. Tenant hereby expressly waives any claims against Landlord
arising out of the cessation of operation of the central air conditioning,
heating and ventilating systems, or the suitability of the Premises when same
are not in operation or due to normal scheduling or for the reasons set forth in
Section 7.3. Landlord shall not be liable for the failure of the air
conditioning system if such failure results from the occupancy of the Premises
by more than an average of one person for each 100 square feet in any separate
room or area (exclusive of use for the HVAC System) or if Tenant installs and
operates machines, incandescent lighting and appliances the total demand
electrical load of which exceeds 5 watts per square foot of rentable area in any
separate room or area. If Tenant shall request heating, ventilation or air
conditioning at any times other than those set forth above, Landlord shall
provide the same, subject to the provisions of this Lease, provided that Tenant
shall give written notice requesting such after hours service to Landlord’s
Building manager or other representative in charge of the Building at least 48
hours in advance of the day on which Tenant shall desire such after hours
service. Tenant shall pay to Landlord, for such after hours service, as Rent,
then current Landlord’s Building standard charge therefor, within thirty (30)
days after demand. As of the Date of this Lease, Landlord’s Building standard
charges for heating, ventilation and air conditioning are: $368.90 per hour for
heating, $292.55 per hour for ventilation and $466.75 per hour for air
conditioning. If Tenant shall request such overtime service for Saturday, Sunday
or a Holiday for a period of less than eight (8) hours, Tenant shall pay for a
minimum of eight (8) hours of such overtime service. If any other tenants of the
Building whose premises are served by the same HVAC System as the Premises shall
request overtime service for any of the same hours as Tenant, the charge to
Tenant for such common use shall be pro-rated based upon the rentable area of
the Premises and the premises of such other tenant(s) requesting such service.
However, nothing herein contained shall obligate Landlord to pro-rate such
charge based upon other tenants who may receive the benefit of such service but
who shall not have so requested such service.

16

--------------------------------------------------------------------------------

 

(d) Furnish New York City water for ordinary lavatory and drinking and office
cleaning purposes if a wet column is located in the Premises. If Tenant
requires, uses or consumes water for any other purpose, or installation becomes
required by Laws, Tenant agrees that Tenant shall (or Landlord may at Tenant’s
cost) install a meter or meters or other means to measure Tenant’s water
consumption, and Tenant further agrees to pay for the cost of the meter or
meters and the installation thereof, and to pay for the maintenance of said
meter equipment and/or to pay Landlord’s cost of other means of measuring such
water consumption by Tenant. Additionally, Landlord may install meters for the
Building generally, and in such case Landlord shall, at Landlord’s cost, install
and maintain a meter or meters or other means to measure Tenant’s water
consumption. In any such case, Tenant shall reimburse Landlord for the cost of
all water consumed (including costs of generating hot water, if any) as measured
by said meter or meters or as otherwise measured, including sewer rents, as
additional rent within thirty (30) days after bills are rendered.

(e) Furnish either directly or through the Building cleaning contractor, which
Tenant hereby approves, customary standard office cleaning service in the
Premises and in the Common Areas of the Building (including the common elevator
corridor and bathrooms on the floor on which the Premises are located, if any)
according to the specifications set forth on Exhibit D attached hereto, during
the evenings following usual business days (but in no event following Saturdays
or Sundays), Holidays excepted. Tenant shall pay to Landlord the reasonable
costs incurred by Landlord for (x) extra cleaning in the Premises required
because of (i) misuse or neglect by Tenant or its employees or business
visitors, (ii) use of portions of the Premises for preparation, serving or
consumption of food or beverages or other special purposes (except mail room)
requiring greater or more difficult cleaning work than office areas, (iii)
unusual quantity of interior glass surfaces, (iv) non Building standard
materials or finishes installed by Tenant or at its request, and (y) removal
from the Premises and the Building of (i) so much of any refuse or rubbish of
Tenant as shall exceed that ordinarily accumulated daily in the routine of
business office occupancy and (ii) refuse and rubbish of Tenant’s vending
machines and other eating facilities requiring special handling (known in the
trade as “wet garbage”). Tenant may arrange for removal of such wet garbage by
its own personnel or by contractors approved by Landlord, subject to such rules
and regulations as Landlord may reasonably impose for the proper operation and
maintenance of the Building. Tenant may also arrange directly with Landlord’s
cleaning contractor to pay for any or all of the costs of extra cleaning and
rubbish removal referred to in this Section. Landlord and its cleaning
contractor and their employees shall have after hours access to the Premises and
the free use of light, power and water facilities in the Premises as shall be
reasonably required for the purpose of cleaning the Premises in accordance with
Landlord’s obligations hereunder.

(f) List Tenant on the Building office directory board, provided that Landlord
maintains an office directory board in the Building. Tenant may install Tenant’s
standard identifying signage in the 15th floor elevator lobby, which signage
shall be subject to the approval of Landlord in all respects, which approval
shall not be unreasonably withheld.

(g) Commensurate with the standards of other first class office buildings in
midtown Manhattan, provide general Building security seven (7) days per week,
twenty-four (24) hours per day.

(h) If Landlord or Landlord’s affiliate shall at any time during the Term
furnish any services to Tenant other than Landlord’s Building standard services
to be furnished to Tenant pursuant to the provisions of this Section 7.2 without
separate charge to Tenant, then Tenant shall pay to Landlord, or, at Landlord’s
option to Landlord’s designated affiliate, as Rent, within thirty (30) days
after demand, Landlord’s then current Building standard charge for such
services. Such additional services may include, as an example only, additional
electric power or cleaning services.

7.3 Interruption of Services

Landlord reserves the right to temporarily stop the furnishing of any Building
services and the service of any of the Building Systems to perform repairs or
Alterations which, in Landlord’s judgment, shall be necessary or desirable or
when necessary by reason of accident or emergency. If any of the Building
Systems or services required to be provided by Landlord pursuant to this Article
7 or Article 8 below shall be interrupted, curtailed or stopped, Landlord shall
use reasonable efforts with due diligence to resume such service; provided,
however, that Landlord shall have no liability whatsoever by reason of any such
interruption, curtailment or stoppage of any of such services (whether the same
shall be interrupted, curtailed or stopped while Landlord shall be performing
any repairs or Alterations or when Landlord shall be prevented from supplying or
furnishing the same by reason of Laws, the failure of any public utility or
governmental authority serving the Building to supply electricity, water, steam,
oil or

17

--------------------------------------------------------------------------------

 

other fuel, strikes, lockouts, the difficulty of obtaining materials after the
use of due diligence, accidents or by any other cause beyond Landlord’s
reasonable control), including, without limitation, any liability for damages to
Tenant’s personal property or for interruption of business caused by any such
interruption or stoppage, nor shall the same constitute an actual or
constructive eviction or entitle Tenant to any abatement or diminution of the
Rent payable under this Lease or in any manner or for any purpose relieve Tenant
from any of its obligations under this Lease. Notwithstanding the foregoing, to
the extent that any such interruption or stoppage is not required by Law (other
than Laws in effect prior to the Commencement Date, with which it is Landlord’s
obligation to comply and which, under present judicial or administrative
interpretation, are being violated on the Commencement Date), is not caused by
the negligence or a willful act of Tenant or its employees, agents, contractors
or subcontractors, and causes Tenant’s inability to conduct business in the
Premises for a period of four (4) consecutive business days, and Tenant does not
actually occupy or conduct its business in the Premises during such period, for
each subsequent business day on which Tenant is unable to, and does not
actually, so conduct business in the Premises as a result thereof, there shall
be an abatement of Base Rent.

7.4 Changes in Laws

In the event any governmental entity promulgates or revises any law, or issues
mandatory controls relating to the use or conservation of energy, water, light
or electricity, or the provision of any other utility or service furnished by
Landlord in the Building, Landlord may take any appropriate action to comply
with such provision of law or mandatory controls, including the making of
alterations to the Building. Neither Landlord’s actions nor its failure to act
shall entitle Tenant to any damages, abate or suspend Tenant’s obligation to pay
Base Rent and Additional Rent or constitute or be construed as a constructive or
other eviction of Tenant except as otherwise specifically set forth herein.

8. ELECTRIC

8.1 Electric Capacity

From and after the Commencement Date, Landlord shall furnish to the Premises
five (5) watts demand load per rentable square foot of electric current
(exclusive of use for the HVAC System) for Tenant’s use in the Premises upon and
subject to the terms and conditions set forth in this Article 8. If during the
Term Tenant delivers to Landlord a load letter demonstrating Tenant’s need for
additional electric capacity, then Landlord shall, at Landlord’s cost, furnish
to the Premises such capacity demonstrated to be required by Tenant, up to one
(1) additional watt demand load per rentable square foot. Tenant covenants and
agrees that at all times its use of electric current shall not exceed such
capacity or the wiring installations in the Premises. Tenant’s consumption of
electrical energy at the Premises shall be measured by submeters (which shall be
equipped to measure “time of day” usage) installed and maintained by Landlord,
at Landlord’s expense.

8.2 Submeters

Tenant shall purchase all electric current from Landlord or Landlord’s
designated agent for use in the Premises at 102% of the cost (without additional
markup) that Landlord would be charged on the basis of Landlord’s rate schedule
published by the public utility company or other service provider serving the
Building (the “Utility Company”) in effect from time to time (including fuel,
taxes, “on-peak” and “off-peak” usage, “time of day” usage, and other applicable
factors relating to the rate schedule) based on readings from time to time
during the Term of the submeters measuring Tenant’s consumption of electricity
in the Premises.

8.3 Additional Rent

Where more than one submeter measures Tenant’s consumption of electricity, the
service rendered through each submeter shall be totalled and the total shall be
billed as if the consumption of electricity were measured by one submeter in
accordance with the provisions hereof. Bills therefor shall be rendered no more
frequently than monthly and no less frequently than quarterly and shall be
payable, as Additional Rent, within thirty (30) days of demand.

18

--------------------------------------------------------------------------------

 

8.4 Electric Usage; Equipment

Landlord shall not in any way be liable or responsible to Tenant for any loss,
damage or expense which Tenant may sustain or incur if either the quantity or
character of electric service is changed or is no longer available or suitable
for Tenant’s requirements unless due to Landlord’s negligence or wrongful acts
(but in no event shall Landlord be liable for consequential damages and in no
event shall Landlord voluntarily reduce the amount of power supplied to the
Premises to less than five (5) watts demand load per rentable square foot,
exclusive of use for the HVAC System, or to less than six (6) watts, or such
applicable wattage up to six (6) watts, if Tenant has delivered the load letter
contemplated by Section 8.1). Any additional riser or risers to supply Tenant’s
electrical requirements in excess of six (6) watts demand load per rentable
square foot will upon written request of Tenant, be installed by Landlord at the
sole cost and expense of Tenant if the same are necessary for Tenant’s proposed
use and will not cause adverse damage or injury to the Building or the operation
thereof or the Premises, cause or create a dangerous or hazardous condition,
entail excessive or unreasonable alterations, repairs or expense or interfere
with or disturb other tenants or occupants and, in addition to the installation
of such riser or risers, Landlord will also, at the sole cost and expense of
Tenant, install all other equipment which, in Landlord’s reasonable judgment, is
proper and necessary in connection therewith, subject to the aforesaid terms and
conditions. Tenant’s use of electric current shall never exceed the capacity of
existing feeders or risers to, or wiring installations serving, the Premises.
All of such cost and expense shall be paid by Tenant to Landlord upon Landlord’s
demand.

8.5 Discontinuance of Service

Landlord reserves the right to discontinue furnishing electricity to Tenant in
the Premises at any time upon not less than thirty (30) days’ notice to Tenant
or, provided that Tenant shall promptly commence and thereafter diligently
prosecute the procuring of electricity, such longer period as may be reasonably
required for Tenant to obtain electricity from an alternate source. If Landlord
shall exercise such right of termination, this Lease shall continue in full
force and effect and shall be unaffected thereby, except only that, from and
after the effective date of such termination, Landlord shall not be obligated to
furnish electricity to Tenant. If Landlord so discontinues furnishing electric
energy to Tenant, Tenant shall arrange to obtain electricity directly from the
Utility Company. Such electricity may be furnished to Tenant by means of the
then existing Building system feeders, risers and wiring to the extent that the
same are available, suitable and safe for such purposes. If Landlord elects to
discontinue furnishing electricity to Tenant other than if required by Law or
the Utility Company, Landlord shall install, at Landlord’s expense, all meters
and additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electricity directly from such Utility
Company, and Tenant shall maintain such installations at Tenant’s expense. Such
discontinuance shall not be deemed a lessening or diminution of services within
the meaning of any present or future Laws.

8.6 Alterations

Tenant shall make no alterations or additions to the electric equipment and/or
appliances presently installed in the Premises without the prior written consent
of Landlord in each instance. Should Landlord grant such consent, all additional
risers or other equipment required for electric capacity in excess of (6) watts
demand load per rentable square foot shall be provided by Landlord and the cost
thereof shall be paid by Tenant upon Landlord’s demand. All said work shall be
performed in accordance with Article 10 of this Lease.

8.7 Tax

If any tax is imposed upon Landlord’s receipt from the sale or resale of
electric energy to Tenant by any Federal, State or Municipal Authority, where
permitted by Law, Tenant’s Tax Share of such taxes shall be paid by Tenant to
Landlord.

8.8 Change in Laws

If the Utility Company, or any Laws, shall institute or require a change in the
manner in which electricity is to be furnished or paid for, and such change
reasonably necessitates an appropriate modification of this Article 8, Tenant
agrees to execute such modification. Tenant agrees to fully and timely comply
with all rules and regulations of the public utility applicable to Tenant or the
Premises.

19

--------------------------------------------------------------------------------

 

8.9 Submeter Calibration

If during any time during the Term, it shall be determined that one or more of
the submeters servicing the Premises were malfunctioning, then Tenant shall pay
Landlord an amount based on historical billings for similar time periods in the
Premises as the amount that would have been payable by Tenant had such
malfunction not occurred.

8.10 Statements

Landlord’s failure to render any statement under the provisions of this Article
8 shall not prejudice Landlord’s right to render such statement at any time
thereafter or to render a statement under this Article 8 for prior or subsequent
periods. The obligations of Tenant with respect to any payment required to be
made pursuant to the provisions of this Article 8 shall survive the expiration
or sooner termination of the Term.

9. REPAIRS AND MAINTENANCE OF PREMISES; ACCESS TO PREMISES BY LANDLORD

9.1 Repairs by Tenant

Subject to the terms of Article 6, Section 7.2(a), and Articles 13 and 15, and
except to the extent Landlord is required or elects to perform or pay for
certain maintenance or repairs in accordance with said Sections, Tenant shall,
at Tenant’s sole expense, at all times during the Term, maintain in good order
and repair and in compliance with all applicable Laws, the Premises and all
fixtures, glass, appurtenances and equipment therein (including promptly and
adequately repairing, restoring and/or replacing all portions that are damaged
or broken), including, without limitation, Tenant’s entire distribution system
for all of the Building Systems that serve the Premises up to the point at which
such distribution system connects to the Building System, i.e., (i) Tenant’s
entire air distribution ceiling duct system to the point at which the same
connects to the main distribution duct for the Premises located in the core area
of the Building (but not the perimeter heating/cooling units located around the
perimeter of the Premises, which units shall be repaired by Landlord except to
the extent to which the same are damaged by Tenant), (ii) Tenant’s entire
electrical system to the panel box that services the Premises, (iii) all water
and waste lines and fixtures to the point at which the same connect to the
vertical pipes and wet columns located in the core of the Building, (iv) the
portion of the “Class E” fire safety system within the Premises (the portion of
the system outside of the Premises other than that required to be maintained by
other tenants of the Building shall be Landlord’s responsibility) and (v) any
and all supplemental and other systems located in and/or exclusively serving the
Premises. Tenant shall also repair, restore and/or replace all damage and injury
to the Premises or to any portion of the Building or the Building Systems
outside of the Premises (including, without limitation, the rough floor, the
rough ceiling, exterior walls and load bearing columns and other structural
elements) caused by or arising from any acts or omissions of Tenant or Tenant’s
agents, contractors or employees. All repairs and other work performed by Tenant
or Tenant’s contractors (which shall be subject to Landlord’s approval) shall
(i) be performed in compliance with all of the provisions of Article 10 of this
Lease, (ii) be performed in a first-class workmanlike manner using only grades
of materials at least equal in quality to Building standard materials and (iii)
comply with all insurance requirements and all applicable Laws.

9.2 Failure to Maintain Premises; Landlord’s Right to Cure

If Tenant shall fail to perform any of its obligations under Section 9.1, then
Landlord may, upon not less than ten (10) days’ prior notice to Tenant (except
in case of actual or suspected emergency, in which case no notice shall be
required) perform such obligations and Tenant shall pay as Rent to Landlord the
cost of such performance, including an amount sufficient to reimburse Landlord
for third party supervision costs, within ten (10) days after demand from
Landlord.

9.3 Landlord’s Right to Perform Repairs to Building Systems

In any case in which Tenant shall be required or desire to make any repairs or
perform any Alterations or other work pursuant to this Article or Articles 6 or
10 and such repairs, Alterations or other work shall affect the Building Systems
or areas outside of the Premises, Landlord may, in Landlord’s discretion, elect
to make such repairs or to perform such Alterations or other work for and on
behalf of Tenant, but at Tenant’s sole cost and

20

--------------------------------------------------------------------------------

 

expense. In such event, Tenant shall reimburse Landlord, as Rent, for the
reasonable cost incurred by Landlord to perform such repairs and/or Alterations
or other work in accordance with the standards of first class office buildings
in midtown Manhattan, within thirty (30) days after Landlord shall furnish a
statement to Tenant of the amount thereof.

9.4 Access to Premises by Landlord

9.4.1 Tenant shall permit Landlord and Landlord’s agents, representatives,
contractors and employees and public utilities servicing the Building with
identification to enter the Premises at all reasonable times upon at least 24
hours’ prior notice (except in case of actual or suspected emergency in which
event no notice shall be required), which notice may be oral, for any of the
following purposes, it being agreed that Landlord and Tenant shall use
reasonable efforts to coordinate the presence of a representative of Tenant, but
that such presence shall not be required for such entry: (i) to examine or
inspect the Premises, (ii) to show the Premises to existing or prospective
mortgagees, lenders or ground lessors or to prospective purchasers, (iii) to
comply with any Laws or the requirements of any insurance policies or
Encumbrance (as defined in Section 25.1) affecting the Building, it being agreed
that Landlord shall use commercially reasonable efforts to minimize interference
with the conduct of Tenant’s business in the Premises, (iv) to perform any
Alterations, repairs, improvements, additions, replacements or restorations
which Landlord shall deem necessary or desirable, (v) to comply with any of
Landlord’s obligations under this Lease, (vi) to exercise any right or remedy of
Landlord under this Lease, including, without limitation, Landlord’s rights to
cure any default of Tenant under this Lease (provided that any notice of default
Landlord shall give to Tenant shall also serve as any prior notice required to
be given under this Section 9.4.1 and no further notice of Landlord’s entry
under this Section shall be required) and (vii) during the last twelve (12)
months of the Term, to show the Premises to prospective tenants. Landlord shall
have the right to take any materials and equipment into the Premises that may be
required while any repairs, restorations, improvements, replacements, additions
or Alterations are being performed in the Premises and such performance shall
not constitute an actual or constructive eviction in whole or in part or entitle
Tenant to any abatement of the Rent payable under this Lease (except as
otherwise expressly provided in Article 13 or in this Section 9.4.1 or Section
10.2) or other compensation for interruption to or loss of business or subject
Landlord to any other liability. Landlord shall use reasonable efforts to
minimize interference in the normal conduct of Tenant’s business during any such
entry by Landlord, provided that Landlord shall not be obligated to employ labor
at overtime or premium pay rates. Notwithstanding the foregoing, to the extent
that Landlord’s entry and performance under this Section 9.4.1 is not required
by Law and causes Tenant’s inability to conduct business in the Premises for a
period of five (5) consecutive business days, and Tenant does not actually
occupy or conduct its business in the Premises during such period, for each
subsequent business day on which Tenant is unable to, and does not actually, so
conduct business in the Premises as a result thereof, there shall be an
abatement of Base Rent. If Tenant shall not be present when any entry into the
Premises shall be necessary or desirable, Landlord and Landlord’s agents,
representatives, contractors or employees may enter the Premises without
rendering Landlord or such parties liable, provided that such parties shall use
reasonable care under the circumstances to avoid damage to Tenant’s property and
Alterations.

9.4.2 Without incurring any liability to Tenant, Landlord may permit access to
the Premises and open the same, whether or not Tenant shall be present, upon
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or purporting to be entitled to, such
access for the purpose of taking possession of, or removing, Tenant’s property
or for any other lawful purpose (but by this provision any action by Landlord
hereunder shall not be deemed a recognition by Landlord that the person or
official permitted to such access has any right to such access or interest in or
to this Lease, or in or to the Premises), or upon demand of any representative
of the fire, police, building, sanitation or other department of the city, state
or federal governments.

9.4.3. Any reservation of a right by Landlord to enter upon the Premises and to
make or perform any repairs, Alterations or other work in, to or about the
Premises which, in the first instance, is the obligation of Tenant pursuant to
this Lease, shall not be deemed to: (i) impose any obligation on Landlord to do
so, (ii) render Landlord liable (to Tenant or any third party) for the failure
to do so, or (iii) relieve Tenant from any obligation to indemnify Landlord as
otherwise provided elsewhere in this Lease.

21

--------------------------------------------------------------------------------

 

9.5 Notice of Damage

Tenant shall notify Landlord promptly after Tenant learns of (a) any fire or
other casualty in the Premises; (b) any damage to or defect in the Premises,
including the fixtures and equipment in the Premises, for the repair of which
Landlord might be responsible; and (c) any damage to or defect in any parts of
appurtenances of the Building’s sanitary, electrical, heating, air conditioning,
elevator or other systems located in or passing through the Premises.

9.6 Janitorial Services

In addition to the cleaning services provided by Landlord pursuant to Section
7.2(e), Tenant shall, at Tenant’s expense, keep the Premises clean and in order.
If Tenant desires or requires additional cleaning services, Tenant may contract
for such additional service, at Tenant’s cost, using Landlord’s approved
cleaning contractor or another person, firm or corporation who or which shall be
subject to the prior written approval of Landlord. Landlord expressly reserves
the right to exclude from the Building any person, firm or corporation
attempting to perform any such work or furnish any of such services without
Landlord’s prior written approval or not so designated by Landlord.

9.7 Energy Conservation

Tenant agrees to abide by all requirements which Landlord may reasonably
prescribe for the proper protection and functioning of the Building Systems and
the furnishing of the Building services. Tenant agrees to keep all windows
closed while the HVAC System is in operation. Tenant further agrees to cooperate
with Landlord in any energy conservation effort pursuant to a program or
procedure promulgated or recommended by ASHRAE, USGBC, the New York City Energy
Conservation Code or any applicable Laws.

10. ALTERATIONS

10.1 Alterations by Tenant

10.1.1 Subject to the provisions of this Article 10 and to other applicable
provisions of this Lease, Tenant may from time to time, at Tenant’s expense,
perform Alterations in and to the Premises to better adapt the same to its
business, provided that any such Alteration shall (a) not alter the exterior of
the Building in any way or affect the exterior appearance of the Building; (b)
not be structural or exceed or adversely affect the capacity, maintenance,
expenses or integrity of the Building’s structure or any of its components,
including, without limitation, the Building Systems; (c) not affect the
certificate of occupancy for the Building or necessitate the performance of any
work by Landlord in the Building; (d) comply with all applicable Laws (including
the Americans with Disabilities Act of 1990, NYC Local Laws No. 5 of 1973, No.
16 of 1984 and No. 58 of 1988, each as amended from time to time, and all Laws
then in effect relating to asbestos) and all orders, rules and regulations of
Insurance Boards; (e) be made only with the prior written consent of Landlord;
(f) not violate any agreement (including, without limitation, any Encumbrance)
which affects the Building or binds Landlord; and (g) not be subject to any
lien, encumbrance, chattel mortgage, security interest, charge of any kind
whatsoever, or any conditional sale or other similar or dissimilar title
retention agreement. Notwithstanding item (e) above, (i) Tenant shall have the
right to make purely decorative or cosmetic Alterations without the consent of
Landlord and (ii) Landlord shall not unreasonably withhold consent to
non-structural Alterations to be performed within the Premises costing less than
$100,000.00 in the aggregate over any one (1) year period.

10.1.2 All Alterations, including the Initial Improvements, shall be performed
subject to and in compliance with all of the following terms and conditions:

(a) Tenant shall not commence the performance of any Alteration until Tenant
shall have obtained Landlord’s prior written approval of detailed plans and
specifications for such Alteration (“Tenant’s Plans”), which approval shall not
be unreasonably withheld or unduly delayed with respect to any Alteration as to
which Landlord may not unreasonably withhold Landlord’s consent. Tenant’s Plans
shall be prepared by a professional architect or engineer licensed to practice
in the State of New York and shall be in form, content and detail sufficient (x)
to secure all required governmental permits and approvals, (y) for a contractor
to perform all work shown thereon and covered thereby and (z) sufficient to
determine (i) whether such Alteration complies with all Laws, (ii) whether such
Alteration is to be performed using materials at least equal to Building
standard and (iii) the effect such Alteration

22

--------------------------------------------------------------------------------

 

shall have on the structural components of the Building, including the Building
Systems, and the operation and maintenance of the Building Within ten (10)
business days following Landlord’s receipt of Tenant’s Plans, Landlord shall
notify Tenant, either approving Tenant’s Plans or specifying for Tenant, in
reasonable detail, Landlord’s reasons for withholding approval and any required
modifications. Within five (5) business days following receipt of Landlord’s
response to Tenant’s Plans, if the same were not approved, Tenant shall revise
Tenant’s Plans to reflect Landlord’s responses. Such process shall continue,
with each party responding to the other within five (5) business days after such
party’s receipt of the revised Tenant’s Plans or response thereto, as
applicable, until Landlord approves Tenant’s Plans. If Landlord fails to approve
Tenant’s Plans, or respond to the same with reasonable detail indicating its
reasons for disapproval within the aforesaid ten (10) business day period, or
within five (5) business days following any resubmission thereof (which five (5)
business day period shall be extended by one (1) day for each day beyond the
five (5) business days provided for response that Tenant fails to revise
Tenant’s Plans to reflect Landlord’s responses), and if thereafter Landlord in
either case also fails to approve or so respond to Tenant within five (5)
business days after receipt from Tenant of a Plan Notice seeking a response to
Tenant’s request for approval of Tenant’s Plans, Landlord shall be deemed to
have approved Tenant’s Plans provided that Tenant shall have stated in
capitalized letters and bold type (a) on the envelope of the Plan Notice:
“SECOND NOTICE REGARDING TENANT’S PLANS” and (b) on the first page of the Plan
Notice: “LANDLORD’S FAILURE TO RESPOND TO TENANT REGARDING TENANT’S PLANS WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE SHALL BE DEEMED TO BE
LANDLORD’S APPROVAL OF TENANT’S PLANS.”

(b) All Alterations shall be performed in compliance with all applicable Laws.
Without limiting the generality of the foregoing, Tenant shall not commence to
perform any Alteration until Tenant shall have obtained and delivered to
Landlord originals or true and complete copies of all permits, authorization,
licenses and permits required to be obtained by applicable Laws prior to the
performance of any Alteration. Tenant shall prosecute all Alterations to
completion with due diligence and promptly upon completion of all Alterations,
Tenant shall obtain all required approvals, permits, and other “sign-offs” from
all governmental authorities having jurisdiction and shall deliver copies
thereof to Landlord.

(c) All Alterations shall be performed subject to Landlord’s rules and
regulations governing the construction of Alterations in the Building, attached
hereto as Exhibit F, as the same may be modified from time to time, provided
that no such modifications shall materially increase Tenant’s obligations or
liabilities hereunder or reduce Tenant’s rights hereunder. Such rules and
regulations shall be applied in a nondiscriminatory manner as against other
tenants of the Building.

(d) In order to maintain and control the quality and standards of workmanship of
the Building, Tenant shall only utilize contractors and subcontractors who shall
have been approved in writing by Landlord to perform Alterations in the
Building, provided that Landlord shall not unreasonably withhold consent to
contractors proposed by Tenant if the work such contractors are performing is
not structural work or work affecting the Building Systems, and such contractors
are licensed to practice in the State of New York, are adequately insured as
required under this Lease and provide certificates evidencing the same to
Landlord, and abide by the requirements of Section 10.1.6 with respect to labor
harmony. Landlord shall at all times during the Term maintain a list of not less
than three (3) independent, responsible contractors and subcontractors for each
trade who shall be acceptable to Landlord, except that Landlord shall have the
right to designate only one (1) approved contractor for the performance of work
on the life safety systems of the Building and one (1) filing agent. Landlord
shall have the right to change the approved contractors set forth on such list
at any time and from time to time. Landlord shall also have the right to refuse
to grant access to the Building and the Premises to any contractor or
subcontractor not approved by Landlord. Notwithstanding anything to the contrary
in this Section 10.1.2(d), Tenant shall utilize Landlord’s designated
contractor(s) for all work affecting the Building Systems. Tenant shall have the
right to use its own telecommunications provider or vendor for Alterations
relating to Tenant’s cabling of the Premises, and in such case (a) riser
quantity and size must be reasonably approved by Landlord and (b) Landlord shall
provide unobstructed shaft space and access pathways appurtenant to the Premises
for such Alterations on a non-exclusive basis at no charge to Tenant.

(e) Tenant shall maintain, and shall cause all persons performing any
Alterations or other work in the Building on behalf of Tenant to maintain,
worker’s compensation insurance, and commercial general liability insurance
(including, without limitation, completed operations and contractual liability
coverages), property damage insurance and such other insurance as Landlord may
reasonably require (with Landlord, Landlord’s managing agent and such other
persons as Landlord shall reasonably designate named as additional insureds), in
amounts, with companies and in a form reasonably satisfactory to Landlord, which
insurance shall remain in effect during the entire period in which such
Alterations or other work shall be performed. Prior to the commencement of every
Alteration, Tenant shall deliver to Landlord proof of all such insurance.

23

--------------------------------------------------------------------------------

 

(f) Tenant shall perform all Alterations using materials at least equal in
quality to that of work performed in similar class buildings as the Building in
New York City.

(g) Tenant shall promptly pay, when due, the cost of all Alterations and other
work performed by or on behalf of Tenant or any person claiming through or under
Tenant, and, upon completion, Tenant shall deliver to Landlord, to the extent
not previously received by Landlord, evidence of payment, contractors’
affidavits and full and final waivers of all liens for labor, services or
materials.

(h) Upon completion of all Alterations, Tenant, at its expense, shall have
promptly prepared and submitted to Landlord reproducible as-built CAD plans of
such Alteration.

10.1.3 In the event that Landlord shall submit Tenant’s Plans to Landlord’s
independent architects or engineers for review, Tenant shall pay to Landlord, as
Rent, all reasonable out-of-pocket costs up to $3,000.00 incurred by Landlord
for such review, within thirty (30) days after demand.

10.1.4 Landlord may require Tenant to furnish to Landlord, prior to the
commencement of any Alteration which shall have an estimated cost in excess of a
sum equal to nine (9) monthly installments of Base Rent, a payment and
performance bond in form and substance satisfactory to Landlord, obtained at
Tenant’s expense, in an amount equal to at least 125% of the estimated cost of
such Alteration, guaranteeing to Landlord the prompt completion of and payment
for such Alteration within a reasonable time, free and clear of all liens,
encumbrances, chattel mortgages, security interests, conditional bills of sale
and other charges, in accordance with the plans and specifications approved by
Landlord. Notwithstanding the foregoing, the named Tenant under this Lease shall
not be required to furnish the payment and performance bond required under this
Section 10.1.4, provided that during the course of any such Alteration the
Guaranty (as defined in Article 32) remains in full force and effect.

10.1.5 All Alterations, whether temporary or permanent in character, made or
paid for by Landlord or Tenant shall, without compensation to Tenant, become
Landlord’s property upon installation and shall be surrendered to Landlord upon
the expiration or earlier termination of the Term, in good condition, ordinary
wear and tear excepted, except that Tenant shall remove, at or prior to the
expiration or earlier termination of the Term, all Specialty Alterations
(hereafter defined) that, upon Landlord’s approval of Tenant’s Plans, Landlord
has notified Tenant must be removed at or prior to the expiration or earlier
termination of the Term, provided that, on any submission to Landlord of
Tenant’s Plans, Tenant shall have stated in capitalized letters and bold type,
“IN ITS RESPONSE TO THE ENCLOSED PLANS, LANDLORD MUST INDICATE WHETHER TENANT
SHALL REMOVE ANY SPECIALTY ALTERATIONS AT OR PRIOR TO THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM, OR TENANT SHALL NOT HAVE THE OBLIGATION TO SO REMOVE
SUCH SPECIALTY ALTERATIONS.” If Tenant shall be required to remove any Specialty
Alterations, then upon such removal, Tenant shall restore the affected portion
of the Premises to the condition existing prior to the installation of such
Specialty Alteration. For purposes of this Section, “Specialty Alterations”
shall mean any and all vaults, cooking kitchens, subflooring structures and
raised flooring systems, structural reinforcements, auditoria, dumbwaiters,
mainframe computer centers, copying centers, libraries, internal staircases,
private lavatories, medical facilities, and any other Alterations which are not
customary for build-outs of tenants of first class office buildings in midtown
Manhattan generally and are unusually expensive to demolish or remove.

10.1.6 Tenant shall not at any time, either directly or indirectly, use any
contractors or labor or materials in the Premises if the use of same would
create any difficulty with other contractors or labor engaged by Tenant or
Landlord or others in the construction, maintenance or operation of the Building
or any part thereof. In the event of any such difficulty, Tenant, upon
Landlord’s demand, shall cause all contractors, mechanics or laborers causing
such difficulty to leave the Building immediately.

10.1.7 Tenant shall pay (x) any increase in property taxes on, or fire or
casualty insurance premiums for, the Building attributable to any Alteration and
(y) the cost of any modifications to the Building outside the Premises that are
required to be made in order to make any Alteration to the Premises.

10.1.8 Landlord’s review, supervision, commenting on or approval of any
Alteration or aspect of work to be performed by or for Tenant (whether pursuant
to this Article 10 or otherwise) shall be solely for Landlord’s protection and,
except as may otherwise be expressly provided in this Lease, shall create no
warranties or duties to Tenant or to third parties.

24

--------------------------------------------------------------------------------

 

10.2 Alterations by Landlord

Landlord, at its cost, may perform renovations, improvements, alterations, or
modifications to the Building, the Premises, the Common Areas and/or the
Building Systems (collectively, the “Renovations”). Tenant acknowledges that the
Renovations may be performed by Landlord in the Premises during normal business
hours. Landlord and Tenant agree to cooperate with each other in order to enable
the Renovations to be performed in a timely manner and, with respect to any
Renovations in the Premises, with as little inconvenience to the operation of
Tenant’s business as is reasonably possible. Any inconvenience suffered by
Tenant during the performance of any Renovations shall not subject Landlord to
any liability for any loss or damage resulting therefrom or entitle Tenant to
any credit, abatement or adjustment of Rent, Additional Rent or other sums
payable under the Lease. Notwithstanding the foregoing, Landlord shall remain
liable to the extent provided under the Lease or at law or in equity for any
actual damage or loss to persons or property resulting from the Renovations,
subject to the waiver of subrogation provisions set forth in the Lease.
Notwithstanding the foregoing, to the extent that Landlord elects to undertake
any Renovation not required by Law (other than Laws in effect prior to the
Commencement Date, with which it is Landlord’s obligation to comply and which,
under present judicial or administrative interpretation, are being violated on
the Commencement Date) or which are not in accordance with the reasonable
practices of commercial building owners in midtown Manhattan, and such
Renovation causes Tenant’s inability to conduct business in the Premises for a
period of five (5) consecutive business days, and Tenant does not actually
occupy or conduct its business in the Premises during such period, for each
subsequent business day on which Tenant is unable to, and does not actually, so
conduct business in the Premises as a result thereof, there shall be an
abatement of Base Rent. Nothing contained in this Section 10.2 shall be deemed
to relieve Tenant of any duty, obligation or liability of Tenant under this
Lease to make any repair, replacement or improvement or comply with any Laws.

11. LIENS

11.1 Tenant agrees to pay before delinquency all costs for work, services or
materials furnished to Tenant or any person claiming through Tenant for the
Premises, the nonpayment of which could result in any lien against the Land,
Building or Premises. Tenant shall keep title to the Land, Building and Premises
free and clear of any such lien. Tenant shall immediately notify Landlord of the
filing of any such lien or any pending claims or proceedings relating to any
such lien and shall indemnify and hold Landlord harmless from and against all
loss, damages and expenses (including reasonable attorneys’ fees) suffered or
incurred by Landlord as a result of such lien, claims and proceedings. In case
any such lien attaches, Tenant agrees to cause it to be released and removed of
record within thirty (30) days after the notice of the filing of such lien shall
have been given to Tenant (failing which Landlord may do so at Tenant’s sole
expense), unless Tenant has a good faith dispute as to such lien in which case
Tenant may contest such lien by appropriate proceedings so long as Tenant
deposits with Landlord a bond or other security in an amount reasonably
acceptable to Landlord which may be used by Landlord to release such lien. Upon
final determination of any permitted contest, Tenant shall immediately pay any
judgment rendered and cause the lien to be released of record.

11.2 Nothing in this Lease shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, to any
contractor, subcontractor, laborer or materialman for the performance of any
labor or the furnishing of labor or materials for the specific improvement,
alteration to or repair of the Premises or any part thereof, nor as giving
Tenant any right, power or authority to contract for or permit the rendering of
any services or the furnishing of any material that would give rise to the
filing of any liens against the Land, Building, Premises or any part thereof.
Notice is hereby given that Landlord shall not be liable for any work performed
or to be performed at the Premises for Tenant or any subtenant, or for any
material furnished or to be furnished at the Premises for Tenant or any
subtenant upon credit, and that no mechanic’s or other lien for such work or
material shall attach to or affect the estate or interest of Landlord in and to
the Land, Building or Premises. Landlord shall have the right to post and keep
posted on the Premises any notices which Landlord reasonably may be required to
post for the protection of Landlord the Land Building and/or the Premises from
any lien.

12. INSURANCE

12.1 During the Term, Tenant shall provide and keep in force the following
insurance:

25

--------------------------------------------------------------------------------

 

(a) Commercial general liability insurance relating to Tenant’s business carried
on, in or from the Premises and Tenant’s use and occupancy of the Premises,
insuring against loss due to personal or bodily injury or death and damage to
property (including, without limitation, contractual liability insurance), with
limits of not less than the Liability Insurance Amount for any one accident or
occurrence; and

(b) All risk or fire insurance (including standard extended endorsement perils,
leakage from fire protective devices and other water damage) insuring Tenant’s
fixtures, furnishings, equipment, documents, files, work products, inventory,
stock-in-trade and all leasehold improvements and Alterations in the Premises on
a full replacement cost basis in amounts sufficient to protect the personal
property of Tenant and providing business interruption coverage for a period of
one year.

12.2 Landlord, Landlord’s managing agent and the holder of any Encumbrance shall
be named as additional insureds in the policy described in Section 12.1(a),
provided that Landlord shall give Tenant the names and addresses of all parties
other than Landlord. Landlord hereby notifies Tenant that Landlord’s managing
agent is BREA Property Management, LLC, having an address c/o 1065 Avenue of the
Americas, New York, NY 10018. All of the insurance policies required to be
maintained by Tenant under this Article 12 shall (a) include cross liability and
severability of interests clauses, (b) be written on an “occurrence” (and not a
“claims made”) form and (c) provide that Tenant’s insurance shall be primary and
not contributing to or with or be in excess of any other insurance maintained by
Landlord or any other additional insured. Any insurance coverage obtained
pursuant to this Lease listing Landlord, Landlord’s managing agent and the
holder of any Encumbrance as additional insureds or beneficiaries shall not be
required to cover liability other than that assumed by Tenant under this Lease.
The policy described in Section 12.1(b) shall comply with the provisions of
Section 14.1 below. Tenant’s insurance policies shall otherwise be upon such
other terms and conditions as Landlord from time to time reasonably requires and
shall be issued by insurance companies reasonably satisfactory to Landlord and
which are licensed to do business in the State of New York. Tenant shall furnish
to Landlord, on or before the Commencement Date and at least 15 days before the
expiration date of any expiring policy, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement listing the additional insureds listed above, and attached to the
ACORD 28 (or equivalent) there shall be an endorsement designating Landlord as a
loss payee with respect to the policy described in Section 12.1(b), and each
such endorsement shall be binding on Tenant’s insurance company. If Tenant shall
fail to maintain any required insurance or pay any premiums thereon, or to
furnish satisfactory proof of such insurance to Landlord as required, Landlord
may, upon not less than ten (10) days’ notice, effect such insurance coverage
and recover from Tenant on demand any premiums paid by Landlord.

12.3 Whenever, Landlord’s commercially reasonable judgment indicates a need for
additional or different types of insurance coverage, Tenant shall, upon
Landlord’s request, promptly obtain such insurance coverage, at Tenant’s
expense, provided that such coverage shall not exceed the insurance coverage
then required by prudent owners of comparable first class office buildings in
midtown Manhattan.

12.4 Landlord shall maintain such “all risk” insurance for the Building as
Landlord shall determine, in its commercially reasonable judgment, subject to
such terms and conditions (including, without limitation, deductibles and
self-retention limits) as Landlord shall determine. Such insurance shall be in
an amount sufficient to repair or replace the Building in the event of loss.
Nothing contained in this Lease shall require Landlord to maintain insurance
against risks of terrorism. Landlord shall maintain commercial general liability
insurance relating to Landlord’s business carried on in the Building and
Landlord’s maintenance or operation of the Building, insuring against loss due
to personal or bodily injury or death and damage to property (including
contractual liability insurance), with limits of not less than $5,000,000.00 for
any one accident or occurrence.

13. DAMAGE OR DESTRUCTION

13.1 Termination Options

13.1.1 If the Premises or any other portion of the Building necessary for
Tenant’s occupancy of the Premises shall be damaged by fire or other casualty,
Landlord shall, promptly after learning of such damage, notify Tenant in writing
of the time necessary to demolish all damaged portions of the Premises and
repair or restore the Premises and such portions of the Building as are
necessary for Tenant’s occupancy of the Premises as nearly as practicable to the
condition existing prior to such fire or other casualty, excluding the repair
and restoration of any

26

--------------------------------------------------------------------------------

 

and all leasehold improvements, Alterations, trade fixtures, furnishings,
equipment and personal property of Tenant in the Premises (such demolition,
repair and restoration work being hereinafter referred to as “Landlord’s
Restoration Work”), as estimated by a reputable architect, engineer or
contractor selected by Landlord (the “Estimate”).

13.1.2 If the Estimate shall state that Landlord’s Restoration Work cannot be
completed within nine (9) months after the date of such damage (or within 60
days after the date of such damage if such damage shall have occurred within the
last 12 months of the Term), then Tenant shall have the option to terminate this
Lease by giving Landlord notice thereof within thirty (30) days after Landlord
shall have given Tenant the Estimate. In addition, if Landlord’s Restoration
Work is not substantially complete within nine (9) months following the date of
such damage, Tenant shall have the option to terminate this Lease by giving
Landlord notice thereof within ten (10) days after the expiration of such nine
(9) month period.

13.1.3 If all or any part of the Premises or the Building is damaged or
destroyed by fire or other casualty, and (a) the Building is so damaged (whether
or not the Premises shall have been damaged) that Landlord shall elect not to
restore or repair such damage to the Building or (b) such damage shall have
occurred within the last eighteen (18) months of the Term and the Estimate shall
state that the repair or restoration of the damage to the Premises or to any
other portion of the Building necessary for Tenant’s occupancy cannot be
completed within sixty (60) days from the date of such damage, then, in any of
such events, Landlord and Tenant shall each have the right, at its option, to
terminate this Lease by giving notice thereof to the other party within ninety
(90) days after the date on which such fire or other casualty shall have
occurred. If all or any part of the Premises or the Building is damaged or
destroyed by fire or other casualty, and the Estimate shall state that
Landlord’s Restoration Work cannot be completed within nine (9) months after the
date of such damage, then Landlord shall have the right, at its option, to
terminate this Lease by giving notice thereof to Tenant within ninety (90) days
after the date on which such fire or other casualty shall have occurred.

13.1.4 If either party shall exercise its option to terminate this Lease
pursuant to the provisions of this Section 13.1, the Term shall expire and this
Lease shall terminate thirty (30) days (except as otherwise expressly provided
in 13.1.2) after Landlord or Tenant, as the case may be, shall have given the
other party such notice of termination, as if such date were the Expiration Date
(provided, however, that Rent payable for the period commencing on the date of
such damage and ending on the date on which this Lease shall terminate shall be
subject to any abatement provided for in Section 13.3 below) and Landlord shall
be entitled to all proceeds of the insurance policy described in Section 12.1(b)
applicable to any damaged leasehold improvements or Alterations in the Premises
to the extent paid for by Landlord.

13.2 Repair Obligations

If the Premises or the Building are damaged by fire or other casualty and
neither party shall terminate this Lease pursuant to the provisions of Section
13.1, then Landlord shall promptly commence and diligently prosecute Landlord’s
Restoration Work, subject to delays for insurance adjustments and delays caused
by matters beyond Landlord’s reasonable control. Landlord shall perform
Landlord’s Restoration Work (i) in a workmanlike manner using grades of
materials at least equal in quality to the materials adopted as a standard for
the Building and (ii) in material compliance with applicable Laws and insurance
requirements of Landlord’s insurer. Landlord shall have no liability to Tenant,
including any liability for inconvenience or annoyance or injury to the business
of Tenant, resulting in any way from damage from fire or other casualty or the
repair thereof. Except as otherwise provided in Section 13.1.2 above, Tenant
shall not be entitled to terminate this Lease if any required repairs or
restoration are not in fact completed within the time period set forth in the
Estimate, provided that Landlord promptly commences and diligently pursues such
repairs and restoration to completion, subject to the provisions of this Article
13. In no event shall Landlord be obligated to repair, restore or replace any of
the improvements, Alterations, fixtures, furnishings, equipment or personal
property required to be insured by Tenant pursuant to Section 12.1; Tenant
agrees to repair, restore or replace such improvements, Alterations, fixtures,
furnishings, equipment and personal property as soon as possible after the date
of such fire or other casualty, to at least the condition existing prior to its
damage, using materials at least equal to Building standard. However, in
connection with the performance of Landlord’s Restoration Work, Landlord may, at
its option, elect to repair and restore the damage, if any, caused to any or all
of the leasehold improvements and/or Alterations required to be insured by
Tenant according to Section 12.1(b). If Landlord shall make such election,
Landlord shall be entitled to all proceeds of the insurance policy described in
Section 12.1(b) applicable to the leasehold improvements and Alterations
Landlord so elects to repair or restore. Landlord and Tenant shall cooperate
with each other in their respective efforts to collect insurance proceeds.

27

--------------------------------------------------------------------------------

 

13.3 Rent Abatement

If all of the Premises shall be damaged or destroyed or rendered inaccessible or
untenantable by any fire or other casualty, then the Rent shall abate, and if
only a portion of the Premises shall have been damaged or destroyed or rendered
inaccessible or untenantable, the Rent shall be reduced by an amount which bears
the same ratio to the total amount of Rent otherwise payable under this Lease as
the portion of the Premises which shall have been damaged or rendered
inaccessible or untenantable bears to the entire Premises, in either case for
the period beginning on the date of such damage and ending on (x) if Landlord
shall have elected to repair and restore any leasehold improvements and
Alterations in the Premises pursuant to the provisions of Section 13.2, fifteen
(15) days after the date on which Landlord shall have substantially completed
both of Landlord’s Restoration Work and such leasehold improvements and
Alterations or (y) if Landlord shall not have elected to repair and restore the
damage, if any, caused to the leasehold improvements or Alterations required to
be insured by Tenant according to Section 12.1(b), the earlier of the date on
which (i) Tenant shall have substantially completed the repair and restoration
of such leasehold improvements and Alterations as nearly as practicable to the
condition existing immediately prior to such fire or other casualty, or (ii) the
thirtieth (30th) day after Landlord shall have substantially completed
Landlord’s Restoration Work. In no event shall Landlord be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from damage caused by fire or other casualty or the repair
of such damage, provided however that, to the extent Tenant remains in
possession of a portion of the Premises, Landlord shall take all reasonable
steps to minimize the disruption to Tenant’s business and use of such portion of
the Premises during the period of repair (other than using labor at overtime or
premium pay rates).

13.4 Fire Wardens

Tenant shall throughout the Term provide fire wardens and searchers as required
under NYC Local Law No. 5. of 1973, as heretofore and/or hereafter amended.

13.5 Express Agreement Regarding Casualty

This Lease shall be considered an express agreement governing any case of damage
to or destruction of the Building or any part thereof by fire or other casualty,
and Section 227 of the Real Property Law of the State of New York providing for
a contingency in the absence of express agreement and any other law of like
import now or hereafter in force, shall have no application in such case.

14. WAIVERS AND INDEMNITIES

14.1 Mutual Waiver of Subrogation Rights

14.1. Landlord shall cause each property insurance policy carried by Landlord
insuring the Building against loss, damage, or destruction by fire or other
casualty, and Tenant shall cause each property insurance policy carried by
Tenant and insuring the Premises and Tenant’s Alterations, leasehold
improvements, equipment, furnishings, fixtures and contents against loss,
damage, or destruction by fire or other casualty, to be written in a manner so
as to provide that the insurance company waives all rights of recovery by way of
subrogation against Landlord or Tenant in connection with any loss or damage
covered by any such policy, even though such loss, damage or destruction might
have been occasioned by the negligence of Landlord, Tenant or their respective
agents, employees, contractors, invitees and/or permitted subtenants or other
occupants. Neither party shall be liable to the other for the amount of such
loss or damage which is in excess of the applicable deductible, if any, caused
by fire or any of the risks enumerated in its policies, provided that such
waiver was obtainable at the time of such loss or damage. However, if such
waiver cannot be obtained, or shall be obtainable only by the payment of an
additional premium charge above that which is charged by companies carrying such
insurance without such waiver of subrogation, then the party undertaking to
obtain such waiver shall notify the other party of such fact and such other
party shall have a period of ten (10) days after the giving of such notice to
agree in writing to pay such additional premium if such policy is obtainable at
additional cost (in the case of Tenant, pro rata in proportion of the rentable
square feet in the Area of the Premises to the total rentable area covered by
such insurance); and if such other party does not so agree or the waiver shall
not be obtainable, then the provisions of this Section 14.1 shall be null and
void as to the risks covered by such policy for so long as either such waiver
cannot be obtained or the party in whose favor a waiver of subrogation is
desired shall refuse to pay the additional premium. If the release of either
Landlord or Tenant, as set forth in the second sentence of this Section 14.1,
shall contravene any law with respect to

28

--------------------------------------------------------------------------------

 

exculpatory agreements, the liability of the party in question shall be deemed
not released, but no action or rights shall be sought or enforced against such
party unless and until all rights and remedies against the other’s insurer are
exhausted and the other party shall be unable to collect such insurance
proceeds. The waiver of subrogation set forth in this Section 14.1 shall extend
to the benefit of the agents, Affiliated Parties (as defined in Section 14.2
below) and employees of each party, but only if and to the extent that such
waiver can be obtained without additional charge (unless the party to be
benefited shall pay such charge). Nothing contained in this Section 14.1 shall
be deemed to relieve either party from any duty imposed elsewhere in this Lease
to repair, restore and rebuild. In the event of any permitted sublease or
occupancy (by a person other than Tenant) of all or a portion of the Premises,
all of Tenant’s covenants and obligations set forth in this Section 14.1 shall
bind and be fully applicable to the subtenant or occupant (as if such subtenant
or occupant were Tenant hereunder) for the benefit of Landlord and Landlord’s
agents.

14.2 Definition of Affiliated Parties

For purposes of this Article 14, the term “Affiliated Parties” shall mean a
party’s parent, subsidiaries and affiliated corporations and its and their
partners, ventures, members, directors, officers, shareholders, agents, servants
and employees.

14.3 Tenant’s Waivers

Except to the extent caused by the willful or negligent act or omission or
breach of this Lease by Landlord or anyone for whom Landlord is legally
responsible, Landlord, its Affiliated Parties and the holder of any Encumbrance
shall not be liable or in any way responsible for, and Tenant waives all claims
against Landlord, its Affiliated Parties and the holder of any Encumbrance for
any loss, injury or damage suffered by Tenant or others relating to (a) loss or
theft of, or damage to, property of Tenant or others; (b) injury or damage to
persons or property resulting from fire, explosion, falling plaster, escaping
steam or gas, electricity, water, rain or snow, or leaks from any part of the
Building or from any pipes, appliances or plumbing, or from dampness; or (c)
damage caused by other tenants, occupants or persons in the Premises or other
premises in the Building, or caused by the public or by construction of any
private or public work. Tenant’s waivers under this Section 14.3 shall survive
the expiration or early termination of the Term.

14.4 Indemnity

14.4.1 Subject to Section 14.1 and except to the extent caused by the willful or
negligent act or omission or breach of this Lease by Landlord or anyone for whom
Landlord is legally responsible, Tenant shall defend, indemnify and hold
Landlord, the holder of any Encumbrance and their respective partners,
principals, members, directors, officers, shareholders, agents, servants and
employees (any or all of the foregoing hereinafter referred to as the “Landlord
Indemnified Parties”) harmless from and against any and all liability, loss,
claims, demands, damages or expenses (including reasonable attorneys’ fees,
disbursements and court costs) due to or arising out of: (a) any accident,
injury or damage occurring on or about the Premises (including, without
limitation, accidents, injury or damage resulting in injury to persons, death,
property damage or theft) during the Term or during any period of time prior to
or after the Term that Tenant shall have been in possession of the Premises; (b)
any act, omission or negligence of Tenant or any one claiming through or under
Tenant and any of their agents, contractors, employees, servants, licensees,
invitees or visitors; (c) any accident, injury or damage whatsoever caused to
any person or to the property of any person outside of the Premises but anywhere
within or about the Building, where such accident, injury or damage results or
is claimed to have resulted from any act, omission or negligence of Tenant or
any one claiming through or under Tenant or any of their respective contractors,
licensees, agents, servants, employees, invitees or visitors and (d) any breach,
violation or non-performance of any of the terms, covenants or conditions to be
observed or performed by Tenant under this Lease. Tenant’s obligations under
this Section 14.4.1 shall survive the expiration or earlier termination of the
Term.

14.4.2 If any claim, action or proceeding shall be brought against any of the
Landlord Indemnified Parties for a matter covered by the indemnity set forth in
this Section, Tenant, upon notice from the Landlord Indemnified Party, shall
defend such claim, action or proceeding by counsel reasonably acceptable to the
Landlord Indemnified Party, at Tenant’s expense. Counsel for Tenant’s insurer is
hereby approved. Notwithstanding the foregoing, the Landlord Indemnified Party
may retain its own counsel to assist in the defense of any claim having a

29

--------------------------------------------------------------------------------

 

potential liability in excess of $1,000,000, and Tenant shall pay the reasonable
fees of such attorneys. No such claim, action or proceeding shall be settled by
Tenant without the consent of Landlord unless such settlement shall be at no
cost to Landlord.

14.4.3 Subject to Section 14.1 and except to the extent caused by the willful or
negligent act or omission or breach of this Lease by Tenant or anyone for whom
Tenant is legally responsible, Landlord shall defend, indemnify and hold Tenant,
its respective partners, principals, members, directors, officers, shareholders,
agents, servants and employees (any or all of the foregoing hereinafter referred
to as the “Tenant Indemnified Parties”) harmless from and against any and all
liability, loss, claims, demands, damages or expenses (including reasonable
attorneys’ fees, disbursements and court costs) due to or arising out of: (a)
any act, omission or negligence of Landlord or any one claiming through or under
Landlord and any of their agents, contractors, employees, servants, licensees or
visitors, (b) any accident, injury or damage whatsoever caused to any person or
to the property of any person outside of the Premises but anywhere within the
Building (including, without limitation, accidents, injury or damage resulting
in injury to persons, death, property damage or theft) and (c) any breach,
violation or non-performance of any of the terms, covenants or conditions to be
observed or performed by Landlord under this Lease. Landlord’s obligations under
this Section 14.4.3 shall survive the expiration or earlier termination of the
Term.

14.4.4 If any claim, action or proceeding shall be brought against any of the
Tenant Indemnified Parties for a matter covered by the indemnity set forth in
this Section, Landlord, upon notice from the Tenant Indemnified Party, shall
defend such claim, action or proceeding by counsel reasonably acceptable to the
Tenant Indemnified Party, at Landlord’s expense. Counsel for Landlord’s insurer
is hereby approved. Notwithstanding the foregoing, the Tenant Indemnified Party
may retain its own counsel to assist in the defense of any claim having a
potential liability in excess of $1,000,000, and Landlord shall pay the
reasonable fees of such attorneys. No such claim, action or proceeding shall be
settled by Landlord without the consent of Tenant unless such settlement shall
be at no cost to Tenant.

15. CONDEMNATION

15.1 Full Taking

If all or substantially all of the Building or Premises are taken for any public
or quasi-public use under any applicable Laws or by right of eminent domain, or
are sold to the condemning authority in lieu of condemnation, then this Lease
shall terminate as of the earlier of the date on which the condemning authority
takes physical possession of or title to the Building or Premises.

15.2 Partial Taking

15.2.1 Landlord’s Termination of Lease. If only part of the Building or Premises
is thus taken or sold in lieu of condemnation, and if after such partial taking,
in Landlord’s reasonable judgment, alteration or reconstruction is not
economically justified, then Landlord (whether or not the Premises are affected)
may terminate this Lease by giving written notice to Tenant within sixty (60)
days after the taking.

15.2.2 Additional Rights of Termination. If over 20% of the Premises is thus
taken or sold, either party hereto may terminate this Lease if in the reasonable
judgment of the exercising party, the Premises cannot be operated in an
economically viable fashion because of such partial taking. Such termination
must be exercised by written notice to the other party given not later than
sixty (60) days after Tenant is notified of the taking of the Premises.

15.2.3 Effective Date of Termination. Termination by Landlord or Tenant shall be
effective as of the date when physical possession of the applicable portion of
the Building or Premises is taken by the condemning authority.

15.2.4 Election to Continue Lease. If neither Landlord nor Tenant elects to
terminate this Lease upon a partial taking of a portion of the Premises, the
Rent payable under this Lease shall be diminished by an amount allocable to the
portion of the Premises which was so taken or sold. If this Lease is not
terminated upon a partial taking of the Building or Premises, Landlord shall, at
Landlord’s sole expense, promptly restore and reconstruct the Building and
Premises to substantially their former condition to the extent the same is
feasible. However, Landlord shall not be required to spend for such restoration
or reconstruction an amount in excess of the net amount received by Landlord as
compensation or damages for the part of the Building or Premises so taken.

30

--------------------------------------------------------------------------------

 

15.3 Awards

As between the parties to this Lease, Landlord shall be entitled to receive, and
Tenant assigns to Landlord, all of the compensation awarded upon taking of any
part or all of the Building or Premises, including any award for the value of
the unexpired Term. However, Tenant may assert a claim in a separate proceeding
against the condemning authority for the value of Tenant’s trade fixtures or
personal property, the cost of moving and other business relocation expenses and
damages to Tenant’s business incurred as a result of such condemnation provided
that the foregoing shall not reduce the award payable to Landlord.

16. ASSIGNMENT AND SUBLETTING

16.1 Limitation

Except as otherwise expressly provided in this Article 16, without Landlord’s
prior written consent, Tenant shall not assign, mortgage, pledge, encumber or
otherwise transfer all or any of its interest under this Lease, sublet all or
any part of the Premises or permit the Premises to be used or occupied by any
party other than Tenant and its employees.

16.2 Notice of Proposed Transfer; Landlord’s Options

16.2.1 (a) If Tenant shall desire to (x) sublet all or substantially all of the
Premises for a period ending not earlier than one (1) day prior to the
Expiration Date or (y) assign Tenant’s interest in this Lease, Tenant shall
submit to Landlord, prior to so offering all or substantially all of the
Premises for subletting or offering to assign Tenant’s interest in this Lease,
as the case may be, a notice (the “Notice of Intention”) of Tenant’s intention
to so sublet all or substantially all of the Premises or assign this Lease, as
the case may be, which notice shall set forth the effective date of the proposed
assignment or subletting, and which shall be accompanied by the items set forth
in 16.3(a) below.

(b) Landlord shall have the right, by notice (the “Termination Notice”) given to
Tenant within thirty (30) days following Landlord’s receipt of the Notice of
Intention, to terminate this Lease on a date to be specified in the Termination
Notice, which date (the “Termination Date”) shall be the later of (i) the
effective date of the proposed subletting or assignment, or (ii) the thirtieth
(30th) day after the date on which Tenant shall have given Landlord the Notice
of Intention, whereupon the term of this Lease shall expire on the Termination
Date with the same force and effect as if such date were originally provided
herein as the Expiration Date of the Term.

16.2.2 If, within thirty (30) days following Landlord’s receipt of a Notice of
Intention, Landlord shall not have exercised the foregoing right to terminate
this Lease, then Landlord’s right to so terminate this Lease pursuant to this
Section 16.2 shall be deemed waived, but only with respect to the particular
sublet or assignment referred to in such Notice of Intention.

16.2.3 If Tenant shall not consummate an assignment of this Lease or a
subletting of any portion or all of the Premises, as the case may be, as shall
have been specified in Tenant’s Notice of Intention, within two hundred ten
(210) days following receipt of Tenant’s Notice of Intention, Tenant shall not
have the right to consummate the subletting of the Premises or the assignment of
this Lease, as the case may be, without again requesting Landlord’s consent
thereto and otherwise complying with all of the provisions of this Section 16.2.

16.2.4 Notwithstanding anything contained in Section 16.2 to the contrary,
Landlord shall not have the right to terminate this Lease in the event of a
transfer of the type described in Sections 16.7.1 or 16.7.2.

16.3 Consent Not To Be Unreasonably Withheld

If Landlord shall not exercise its applicable option under Section 16.2, or if
such option is not applicable to the proposed transaction, then, provided that
no Event of Default shall be continuing, Landlord shall not unreasonably
withhold its consent to a proposed assignment or subletting (which determination
Landlord shall make within ten (10) business days following receipt of Tenant’s
Notice of Intention containing all items set forth in subparagraph (a) below if
Tenant desires to sublease the Premises for less than the remainder of the Term
or to sublease a portion of the Premises, and within ten (10) business days
following Landlord’s waiver of its right to terminate this Lease in response to
a Notice of Intention containing all items set forth in subparagraph (a) below
or

31

--------------------------------------------------------------------------------

 

Landlord’s failure to exercise its right to terminate within thirty (30) days
following receipt of a Notice of Intention containing all items set forth in
subparagraph (a) below, in the case of assignment of this Lease or a sublease of
all or substantially all of the Premises as described in 16.2.1), provided that
each of the following conditions shall be satisfied:

(a) Tenant’s Notice of Intention (which shall be required for each proposed
sublease or assignment in addition to those subject to Landlord’s right of
recapture, but not with respect to those transactions permitted by Sections
16.7.1 and 16.7.2) shall have been accompanied by (i) a statement setting forth
the name and address of the proposed assignee or subtenant and the nature of its
business, (ii) in the case of a sublease of a portion of the Premises, a
reasonably accurate floor plan indicating the portion of the Premises intended
to be sublet (the “Space”), (iii) a reasonably detailed statement describing the
proposed use of the Premises, (iv) financial statements prepared by an
independent certified public accountant containing the opinion of such
accountant reflecting the proposed assignee’s or subtenant’s current financial
condition and income and expenses for the past two (2) years, or other evidence
satisfactory to Landlord of the financial condition of the proposed assignee or
subtenant, and (v) an executed copy of the proposed assignment (which shall
contain an assumption agreement complying with the provisions of Section 16.4
below) or sublease, as the case may be. Tenant shall also deliver to Landlord
such other or additional information as Landlord may reasonably request;

(b) The proposed subtenant or assignee, in Landlord’s reasonable opinion, shall
have sufficient financial capacity and business experience to perform its
obligations under the proposed sublease or, in the case of an assignment, this
Lease; and

(c) The use of the Premises by the proposed assignee or subtenant shall only be
for purposes which, in Landlord’s reasonable opinion, (i) are lawful, (ii) are
limited to the permitted Use of the Premises under this Lease, (iii) are
consistent with the general character of business carried on by tenants of a
first-class office buildings in midtown Manhattan and with a majority of the
tenants of the Building, (iv) [deleted], (v) shall not increase the likelihood
of damage or destruction to the Building, (vi) shall not cause an increase in
insurance premiums for insurance policies applicable to the Building, (vii)
shall not require new tenant improvements incompatible with the then-existing
Building Systems and components and (viii) shall not impose any additional
burdens or costs on Landlord in the operation of the Building; and

(d) The proposed assignee or subtenant is not an entity listed on Exhibit H
attached hereto; and

(e) The proposed assignee or subtenant, or any person who directly or indirectly
controls, is controlled by, or is under common control with, the proposed
assignee or subtenant, at the time Tenant requests Landlord’s consent and at the
time of the proposed transfer, shall not be a tenant or occupant in the
Building, nor a party with whom Landlord is then negotiating or has within the
past six (6) months negotiated for the leasing of space in the Building; and

(f) The form of the proposed assignment or sublease shall comply with the
provisions of this Section 16 and shall be reasonably satisfactory to Landlord
in form and substance. Tenant shall have the right to sublease at fair market
value. Fair market value shall be determined at Tenant’s own discretion. Tenant
shall not advertise asking rent but rather “Rent upon request.”

16.4 Form of Transfer

16.4.1 All subleases shall be subject to the following provisions, and
Landlord’s consent to a proposed sublease shall not be effective or binding upon
Landlord unless and until Tenant shall have delivered to Landlord an original
duly executed sublease that shall comply with the following provisions:

(a) The term of the sublease shall end no later than one (1) day prior to the
Expiration Date of this Lease;

(b) Each sublease shall provide that (i) the sublease shall be subject and
subordinate to this Lease and to all matters to which this Lease is or shall be
subordinate and (ii) upon any termination of this Lease prior to the date fixed
as the Expiration Date, re-entry or repossession of the Premises by Landlord
under this Lease or surrender of the Premises with Landlord’s written consent,
Landlord may, at its option, take over any of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn and agree to be bound to Landlord in accordance with
the provisions of this Section 16, it being agreed that Landlord shall
nevertheless not be (1) liable for any previous act or omission of Tenant
(including any negligence of

32

--------------------------------------------------------------------------------

 

Tenant) as sublandlord under the sublease, (2) subject to any credit, defense,
offset, claim or demand which may have previously accrued to the subtenant
against Tenant, (3) bound by any previous modification or amendment of such
sublease not consented to by Landlord or by any previous prepayment of more than
one (1) month’s rent, (4) be obligated to perform any repairs or other work
beyond Landlord’s obligations under this Lease or (5) liable for the return of
any security deposit except to the extent such sums have actually been paid over
to Landlord; it being understood and agreed that the provisions of this Section
16.4.1(b) shall be self-operative, and that no further instruments shall be
required to give effect to this provision, but that upon the request of
Landlord, Tenant shall execute and deliver such instruments to Landlord as
Landlord shall reasonably request to confirm the foregoing provisions; and

(c) Each sublease shall contain a provision requiring the subtenant to comply
with the provisions of Section 14.1 of this Lease, which provisions shall be
applicable to such subtenant as if such subtenant were the Tenant under this
Lease.

16.4.2 No assignment shall be binding on Landlord, and Landlord’s consent to any
proposed assignment of this Lease shall not be effective until Tenant shall have
delivered to Landlord a duly executed and acknowledged original assignment and
assumption agreement which shall contain an assumption by the transferee of all
of the terms, covenants, conditions and agreements to be observed or performed
by the Tenant under this Lease, in form and substance reasonably satisfactory to
Landlord.

16.4.3 A fully executed copy of any sublease or assignment of this Lease shall
be delivered to Landlord within ten (10) days after the execution thereof.

16.5 Payments to Landlord

16.5.1 If Landlord shall not exercise any of its options under Section 16.2 and
shall give its consent to any sublease of the Premises, Tenant shall, in
consideration therefor, pay to Landlord, as Rent, fifty (50%) percent of the
amount by which any and all rents, additional charges or other consideration
payable to Tenant by the subtenant under the sublease or any other agreement
entered into in connection therewith exceeds the Base Rent and Additional Rent
payable under this Lease (prorated with respect to the Space as appropriate)
accruing during the term of the sublease, but after deducting from such rents,
additional charges or other consideration any Sublease Transaction Costs
(hereafter defined) actually incurred by Tenant. The sums payable under this
Section 16.5.1 shall be payable to Landlord as and when the same shall be paid
by the subtenant to Tenant. As used in this Section, “Sublease Transaction
Costs” shall mean any of the following sums actually incurred by Tenant to
consummate such sublease: (i) up to one and one half brokerage commissions at a
customary rate, (ii) reasonable attorneys’ fees and disbursements and (iii) any
reasonable costs incurred by Tenant to prepare the subleased premises for the
subtenant’s occupancy thereof.

16.5.2 If Landlord shall not exercise any of its options under Section 16.2
above and shall give its consent to any assignment of Tenant’s interest in this
Lease, Tenant shall, in consideration of such assignment, pay to Landlord, as
Rent, fifty (50%) percent of any and all sums and other consideration payable to
Tenant by the assignee for or by reason of such assignment, but after deducting
from such sums or other consideration any Assignment Transaction Costs
(hereafter defined) actually incurred by Tenant. The sums payable under this
Section 16.5.2 shall be payable to Landlord as and when the same shall be paid
by the assignee to Tenant. As used in this Section, “Assignment Transaction
Costs” shall mean any of the following sums actually incurred by Tenant to
consummate such assignment: (i) up to one and one half brokerage commissions at
a customary rate, (ii) reasonable attorneys’ fees and disbursements, and (iii)
any reasonable construction costs incurred by Tenant to prepare the Premises for
the assignee.

16.6 Change of Ownership

Any change by Tenant in the form of its legal organization (such as, for
example, a change from a general to a limited partnership), any direct transfer
of 50% or more of Tenant’s assets or of Tenant’s stock, membership, partnership
or other direct equity interests (including any transfer by operation of law or
by a series of transfers), and any other direct transfer following which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) other than ARAMARK Corporation and/or its
affiliates shall have obtained the power to elect more than fifty percent (50%)
of the members of the board of directors (or similar governing body) of Tenant,
shall be deemed an “assignment” of this Lease requiring Landlord’s prior written

33

--------------------------------------------------------------------------------

 

consent, except as provided in Section 16.7 (Permitted Transfers). The transfer
of any outstanding capital stock of a corporation whose stock is publicly-traded
shall not, however, be deemed a “transfer of interest” under this Section 16.6.

16.7 Permitted Transfers

16.7.1 Provided that no Event of Default shall be continuing, Tenant may, upon
not less than ten (10) business days’ prior notice to Landlord, but without
obtaining Landlord’s consent, assign this Lease or sublease all or any part of
the Premises to an Affiliate of Tenant (as defined in Section 16.7.3 below) for
so long as such Affiliate of Tenant shall remain an Affiliate of the Tenant
initially named herein, provided that (i) the Affiliate of Tenant shall continue
to use the Premises for the Use and for no other use and (ii) Tenant shall
deliver a duplicate original duly executed sublease or assignment and assumption
agreement evidencing such assignment or sublease to Landlord within ten (10)
days after the execution thereof, which instrument shall comply with the
provisions of Section 16.4 hereof. Notwithstanding any such assignment or
subletting, Tenant shall remain fully and primarily liable for the obligations
of the Tenant under this Lease. Any assignment or sublease effected in
accordance with the provisions of this Section 16.7 shall be subject to all of
the provisions of this Article 16 (including, without limitation, Section 16.4).
If any time following an assignment to an Affiliate of Tenant or subletting to
an Affiliate of Tenant, such assignee or subtenant shall cease to be an
Affiliate of Tenant, then Tenant shall obtain Landlord’s consent to such
assignment or subletting pursuant to this Article 16 in the same manner as if
the assignee or subtenant, as the case may be, were not an Affiliate of Tenant,
and if Landlord declines to consent to such assignment or subletting in
accordance with the provisions of this Article 16, (x) in the event of an
assignment of this Lease, Tenant shall, at least ten (10) days prior to the date
such assignee shall cease to be an Affiliate of Tenant, assign this Lease back
to the Tenant named herein or to the entity which was the Tenant immediately
prior to such assignment to the Affiliate of Tenant and (y) in the event of a
sublease of all or any part of the Premises, Tenant shall, within three (3) days
prior to the date such subtenant ceases to be an Affiliate of Tenant, terminate
such sublease and, in either of said cases, cause the assignee or subtenant, as
the case may be, to vacate the Space, and, with respect to any Space not
constituting the entire Premises, restore the Premises to the condition existing
immediately prior to the commencement of the sublease term, including any
demolition of partitions and doors erected or installed pursuant to Section
16.4.1(d) above and related repair and restoration of the Premises. Sections
16.2 and 16.5 shall not apply to a sublease or assignment to an Affiliate of
Tenant made pursuant to and in accordance with this Section 16.7 (Tenant must,
however, give not less than ten (10) business days’ notice to Landlord of such
sublease or assignment as specified in this Sections 16.7.1).

16.7.2 Provided that no Event of Default shall be continuing, Tenant may, upon
not less than ten (10) business days’ prior notice to Landlord (subject to the
last sentence of this Section), but without obtaining Landlord’s consent, (w)
assign this Lease to any entity to which Tenant shall sell all or substantially
all of its assets or in connection with any merger or consolidation of Tenant or
any sale of all of the equity interests of Tenant, (x) change its legal form of
organization, (y) permit the sale or transfer of any direct or indirect equity
interest of Tenant to any direct or indirect equity holder of ARAMARK
Corporation, including, without limitation, by a direct or indirect dividend or
other distribution of Tenant’s equity interests, or (z) permit the transfer of
all or any portion of the direct or indirect equity interests of Tenant through
an initial public offering of such interests (any event described in either of
clause (w), (x), (y) or (z) shall hereinafter be referred to as a “Corporate
Succession”), provided that: (i) in each case, the transferee or Tenant shall
continue to use the Premises for the Use and for no other use and the principal
purpose of the Corporate Succession shall not be the acquisition of Tenant’s
interest in this Lease and (ii) in the case of clause (w), where Tenant sells
all or substantially all of its assets, such transferee shall have assumed all
of the obligations of Tenant under this Lease and a duly executed and
acknowledged duplicate original counterpart of such assumption agreement shall
have been given to Landlord not later than ten (10) days after the effective
date thereof. Any assignment effected in accordance with the provisions of this
Section 16.7 shall be subject to all of the provisions of this Section 16
(including, without limitation, Section 16.4) other than Sections 16.2 and 16.5.
Tenant must, however, give not less than ten (10) business days’ notice to
Landlord of such assignment as specified in this Section 16.7.2, unless such
advance notice is impractical to give prior to any Corporate Succession, in
which case Tenant shall notify Landlord thereof promptly following the
consummation of such transaction.

34

--------------------------------------------------------------------------------

 

16.7.3 As used in this Section 16.7, the term “Affiliate of Tenant” shall mean
any person, corporation or other entity controlling, controlled by or under
common control with, Tenant or in which Tenant shall own at least fifty-one
(51%) percent of the voting interests (for purposes of this definition, the word
“control” and its related terms, including “controlling,” “controlled by” and
“under common control with,” shall mean the possession of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract, or otherwise).

16.7.4 Notwithstanding anything to the contrary contained in this Article 16,
the Tenant named herein may, without obtaining Landlord’s consent, permit up to
an aggregate of ten percent (10%) of the rentable area of the Premises to be
used by individuals or entities with whom the Tenant named herein is directly
engaged in business (including clients and consultants of the Tenant named
herein) to occupy or use space within the Premises without the same constituting
an assignment of this Lease or a sublease of the Premises, provided that (a) any
such occupancy shall be subject to all requirements of the Lease and to
applicable Laws, (b) any use of the Premises by such persons shall be in
accordance with the Use of the Premises (c) any such arrangement shall terminate
automatically with, and each such occupant shall vacate the Premises on or prior
to, the expiration or earlier termination of the Term, (d) no such occupancy
shall create or be deemed to create any right, title or interest in or to the
Premises for any such occupant and (e) no part of the Premises shall be
separately demised and all parts of the Premises shall remain accessible through
a common entrance. Tenant shall, upon Landlord’s request, provide a list of the
persons occupying the Premises at any given time and such other information as
Landlord may reasonably request, including, without limitation, the nature of
the business of any such person and the names of contact persons. In addition
to, and not by way of limitation of Section 14.4.1, Tenant shall indemnify
Landlord and hold Landlord harmless from any damages and any claim of tenancy
arising out of any such arrangement.

16.8 Effect of Transfers

16.8.1 No subletting or assignment shall release Tenant from any of its
obligations under this Lease unless Landlord, in Landlord’s sole discretion,
agrees to the contrary in writing, and, in the event of a permitted assignment
or other transfer (other than a sublease), the assignee or transferee shall be
deemed to have assumed all of Tenant’s obligations under this Lease and shall be
jointly and severally liable with Tenant for all of the obligations of the
Tenant under this Lease. Consent to one assignment or subletting shall not be
deemed a consent to any subsequent assignment or subletting. In the event of any
default by any assignee or subtenant or any successor of Tenant in the
performance of any Lease obligation, Landlord may proceed directly against
Tenant without exhausting remedies against such assignee, subtenant or
successor. Any act or omission of an assignee or subtenant or any person
claiming under or through any of them that violates this Lease shall be deemed a
violation of this Lease by Tenant. If this Lease shall be assigned or if the
Premises shall be sublet or occupied by anyone other than Tenant, whether or not
in violation of the provisions of this Lease, then Landlord may collect from the
assignee or transferee or, after an Event of Default shall have occurred, from
the subtenant, and Tenant hereby authorizes and directs such party to pay to
Landlord, all rent (whether or not denominated as Base Rent, Additional Rent or
otherwise), additional rent and other charges payable pursuant to such
instrument, with the net amount so collected applied to the Base Rent,
Additional Rent and other charges payable under this Lease, but no such
acceptance of rent by Landlord from any person other than Tenant shall be deemed
a waiver by Landlord of any provision of this Section 16 or an acceptance by
Landlord of the assignee, transferee or subtenant as a tenant, or a release of
Tenant from the further performance of the covenants and agreements to be
performed by Tenant under this Lease.

16.8.2 The voluntary or other surrender of this Lease by Tenant or the
cancellation of this Lease by mutual agreement of Tenant and Landlord shall not
work a merger and, upon any termination of this Lease prior to the date fixed as
the Expiration Date for any reason, or any re-entry or repossession of the
Premises by Landlord under this Lease or any surrender of the Premises with
Landlord’s written consent, Landlord shall have the right, at Landlord’s option,
to take over all of the right, title and interest of Tenant, as sublessor, in
and to any and all subleases or such of them as Landlord shall elect to take
over and assume at the time of such recovery of possession or termination.
Tenant shall, upon the request of Landlord, execute, acknowledge and deliver to
Landlord such further assignments and transfers as may be necessary to vest in
Landlord the then existing subleases and sublettings. If Landlord shall choose
to take over any such sublease, such election shall be exercised by notice to
all known subtenants in the Premises and such subtenants shall (a) be deemed to
have waived any right to surrender possession of the sublease space or to
terminate the sublease, (b) be bound to Landlord for the balance of the term of
the sublease and (c) attorn directly to Landlord under all of the executory
terms of this Lease, except that the rent shall be payable at the rates set
forth in the sublease and except that Landlord shall not be (i) liable for any
previous

35

--------------------------------------------------------------------------------

 

act, omission or negligence of Tenant, (ii) subject to any credit, claim,
defense or offset which may have previously accrued to the subtenant against
Tenant, (iii) be bound by any previous modification or amendment of the sublease
made without Landlord’s prior consent or by any previous prepayment of more than
one month’s rent, (iv) be obligated to perform any repairs or other work beyond
Landlord’s obligations under this Lease or (v) liable for the return of any
security deposit except to the extent such sums have actually been paid over to
Landlord. No further instruments shall be required to give effect to this
provision, but upon the request of Landlord, Tenant shall execute and deliver
such instruments to Landlord as Landlord shall reasonably request to confirm the
foregoing provisions and each subtenant shall execute and deliver such
instruments as Landlord may reasonably request to evidence said attornment.

16.9 Miscellaneous

16.9.1 Landlord’s consent to an assignment or a sublease shall not constitute
Landlord’s consent to any other or further assignment of this Lease or to any
further subletting of all or part of the Premises by Tenant or anyone claiming
through Tenant (or to the assignment of any sublease) and shall not relieve
Tenant from obtaining the prior written consent of Landlord to any future
assignment or sublease and otherwise complying with all of the provisions of
this Section 16.

16.9.2 Any modification of a sublease to which Landlord shall have consented
shall constitute a new sublease subject to the provisions of this Article 16.

16.9.3 Tenant shall pay to Landlord, as Rent, within fifteen (15) days after
demand, all reasonable out-of-pocket costs incurred by Landlord (including
reasonable legal fees and disbursements and the costs of making any
investigations as to the acceptability of any proposed assignee or subtenant) in
connection with a request by Tenant that Landlord consent to any proposed
assignment or sublease, up to a maximum of $3,000.00 in each instance.

16.9.4 In the event of any permitted assignment of Tenant’s interest in this
Lease, the terms, covenants and conditions of this Lease may be changed, altered
or modified in any manner whatsoever by Landlord and the assignee without the
consent thereto of assignor Tenant, and no such change, alteration or
modification shall release assignor Tenant from the performance by it of any of
the terms, covenants and conditions on its part to be performed under this
Lease.

17. PERSONAL PROPERTY

17.1 Removal

All personal property, trade fixtures and furnishings installed in the Premises
by Tenant at Tenant’s cost, other than those affixed to the Premises so that
they cannot be removed without damage and other than those replacing an item
theretofore furnished and paid for by Landlord or for which Tenant has received
a credit or allowance (a) may be removed from the Premises from time to time in
the ordinary course of Tenant’s business or in the course of making any
Alterations to the Premises permitted under Section 10.1, and (b) shall be
removed by Tenant at the end of the Term in accordance with Section 3.4. Tenant
shall promptly repair, at its expense, any damage to the Building resulting from
the installation or removal of Tenant’s personal property in or from the
Premises.

17.2 Responsibility

Tenant shall be solely responsible for all costs and expenses related to
personal property used or stored in the Premises. Tenant shall pay any taxes or
other governmental impositions levied upon or assessed against such personal
property, or upon Tenant for the ownership or use of such personal property, on
or before the due date for payment.

36

--------------------------------------------------------------------------------

 

18. ESTOPPEL CERTIFICATES

18.1 Tenant agrees that at any time and from time to time (but on not less than
20 days’ prior request by Landlord), Tenant shall execute, acknowledge and
deliver to Landlord a certificate indicating any or all of the following: (a)
the Commencement Date, the Rent Commencement Date and Expiration Date; (b) that
this Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
stating the date and nature of each modification); (c) the date, if any, through
which Base Rent, Additional Rent and any other Rent payable have been paid; (d)
that no default by Landlord, to the best of Tenant’s knowledge, or Tenant exists
which has not been cured, except as to defaults stated in such certificate; (f)
provided such events have occurred, that Tenant has accepted the Premises and
that all improvements required to be made to the Premises by Landlord have been
completed according to this Lease; (g) that, except as specifically stated in
such certificate, Tenant, and only Tenant, currently occupies the Premises; and
(h) such other matters as may be reasonably requested by Landlord. Any such
certificate may be relied upon by Landlord and any prospective purchaser or
present or prospective mortgagee, deed of trust beneficiary or ground lessor of
all or a portion of the Building.

18.2 Landlord agrees that at any time and from time to time (but on not less
than 20 days’ prior request by Tenant), Landlord will execute and deliver to
Tenant a statement setting forth any or all of the following: (a) the
Commencement Date, the Rent Commencement Date and Expiration Date of this Lease;
(b) that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect, as
modified, and stating the date of each modification); (c) the date through which
Base Rent has been paid and whether any Additional Rent and other Rent which
Landlord had previously billed to Tenant has been paid; and (d) to the best of
Landlord’s knowledge (but without any investigation) any Event of Default by
Tenant exists which has not been cured, except as to Events of Default stated in
such certificate. Any such certificate may be relied upon only by Tenant and any
assignee or subtenant of Tenant under this Lease.

19. TRANSFER OF LANDLORD’S INTEREST; LIMITATIONS ON LANDLORD’S LIABILITY

19.1 Sale, Conveyance and Assignment

Nothing in this Lease shall be construed to restrict Landlord’s right to sell,
convey, assign or otherwise deal with the Building or Landlord’s interest under
this Lease.

19.2 Effect of Sale, Conveyance or Assignment

The term “Landlord” as used in this Lease shall mean the Landlord at the
particular time in question, and a sale, conveyance or assignment of the
Building or Landlord’s interest therein shall automatically release Landlord
from liability under this Lease and from and after the effective date of the
transfer Tenant shall look solely to Landlord’s transferee for performance of
Landlord’s obligations under this Lease, it being understood that from and after
the date of such transfer, the term “Landlord” shall only mean the transferee
and the covenants and agreements of Landlord shall thereafter be binding upon
such transferee.

19.3 Limitations on Landlord’s Liability

Any liability for damages, breach or nonperformance of this Lease by Landlord,
or arising out of the subject matter of, or the relationship created by, this
Lease, shall be collectible only out of Landlord’s interest in the Building and
no personal liability has been assumed by, or shall at any time be asserted
against, Landlord, its parent and affiliated corporations, its and their
partners, venturers, directors, officers, agents, servants and employees, or any
of its or their successors or assigns; all such liability, if any, being
expressly waived and released by Tenant. Notwithstanding anything to the
contrary contained in this Lease, to the full extent permitted by law, in no
event shall Landlord be liable for any consequential, special or punitive
damages arising out of any breach or default in the performance or observance of
any of the terms, covenants or conditions to be observed or performed by
Landlord under this Lease.

37

--------------------------------------------------------------------------------

 

20. RULES AND REGULATIONS

Tenant agrees to faithfully observe and comply with the Rules and Regulations
set forth in Exhibit E attached hereto and with all reasonable modifications and
additions to such Rules and Regulations (which shall be applicable to all
Building tenants) from time to time adopted by Landlord and of which Tenant is
notified in writing, provided that no such modifications shall materially
increase Tenant’s obligations or liabilities hereunder or reduce Tenant’s rights
hereunder. If there shall be any conflict between the Rules and Regulations or
any such modification or addition and any right expressly granted to Tenant
under this Lease, the provisions of this Lease shall control. Landlord’s
enforcement of the Rules and Regulations shall be nondiscriminatory against
Tenant as against other Tenants of the Building, but Landlord shall not be
responsible to Tenant for failure of any person to comply with the Rules and
Regulations.

21. DEFAULT AND REMEDIES

21.1 Events of Default

If any one or more of the following events (“Events of Default”) shall occur:

(a) Tenant shall fail to pay to Landlord the full amount of any Base Rent or
Additional Rent, or any other charge payable under this Lease by Tenant to
Landlord, on or before the date upon which the same shall first become due and
such failure shall continue for more than seven (7) days after Landlord shall
have given Tenant written notice thereof; or

(b) Tenant shall do anything or permit anything to be done, whether by action or
inaction, in breach of any covenant, agreement, term, provision or condition of
this Lease, or any Exhibit annexed hereto, on the part of Tenant to be kept,
observed or performed (other than a breach of the type referred to in clause
21.1(a) above), and such breach shall continue and shall not be fully remedied
by Tenant within thirty (30) days after Landlord shall have given to Tenant a
notice specifying the same, except in connection with a breach which cannot be
remedied or cured within said thirty (30) day period, in which event the time of
Tenant within which to cure such breach shall be extended for such time as shall
be reasonable to cure the same, but only if Tenant, within such initial thirty
(30) day period, shall promptly commence and thereafter proceed diligently and
continuously to cure such breach, and provided further that such period of time
shall not be so extended as to jeopardize the interest of Landlord in the Land
and/or the Building or so as to subject Landlord to any liability, civil or
criminal), provided however, that if such breach or noncompliance which cannot
be remedied or cured within said thirty (30) day period shall cause or result in
(i) a dangerous condition in the Premises or Building, (ii) any insurance
coverage carried by Tenant or Landlord with respect to the Premises or Building
being jeopardized or (iii) a material disturbance to another tenant, then an
Event of Default shall exist if such breach or noncompliance shall not be cured
as soon as reasonably practicable after notice from Landlord to Tenant, and in
any event within forty five (45) days after such notice shall have been given by
Landlord to Tenant; or

(c) Tenant shall desert or abandon the Premises or shall fail to take possession
of the Premises within one hundred twenty (120) days after the Commencement
Date; or

(d) If Tenant shall commence or institute any case, proceeding or other action
(i) seeking relief on its behalf as debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future Law of any jurisdiction, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any part of its property; or

(e) If Tenant shall make a general assignment for the benefit of creditors;

(f) If any case, proceeding or other action shall be commenced or instituted
against Tenant (i) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future Law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any part of
its property, which (x) results in any such entry of an order for relief,
adjudication of bankruptcy or insolvency or such an appointment or the issuance
or entry of any other order having a similar effect, or (y) is not contested, in
good faith, by Tenant within 14 days of the date such case, proceeding or other
action is instituted (or such shorter time period as may be prescribed by local
bankruptcy rule, the bankruptcy court or other applicable law) or (z) remains
undismissed for a period of 90 days;

38

--------------------------------------------------------------------------------

 

then, upon the occurrence of any of said events, Landlord may at any time
thereafter give to Tenant a notice of termination of the Term of this Lease
setting forth a termination date three (3) days from the date of the giving of
such notice, and, upon the giving of such notice, this Lease and the term and
estate hereby granted (whether or not the Term shall theretofore have commenced)
shall expire and terminate upon the expiration of said three (3) days with the
same effect as if that day were the date hereinbefore set for the expiration of
the Term of this Lease, but Tenant shall remain liable for damages as provided
in Section 21.3 below.

21.2 Landlord’s Remedies

21.2.1 If an Event of Default shall have occurred, Landlord and/or Landlord’s
agents and servants, whether or not the Term of this Lease shall have been
terminated pursuant to Section 21.1, may, without notice to Tenant, immediately
or at any time thereafter reenter into or upon the Premises or any part thereof,
either by summary dispossess proceedings or by any suitable action or proceeding
at law, or by force or otherwise, to the extent legally permitted, without being
liable to indictment, prosecution or damages therefor, and may repossess the
same, and may remove any persons or property therefrom, to the end that Landlord
may have, hold and enjoy the Premises again as and of its first estate and
interest therein. The words “reenter” “reentry” and “reentered” as used in this
Lease are not restricted to their technical legal meanings. In the event of any
termination of this Lease under the provisions of Section 21.1, or in the event
that Landlord shall reenter the Premises under the provisions of Section 21.2,
or in the event of the termination of this Lease (or of reentry) by or under any
summary dispossess or other proceeding or action or any provision of law, Tenant
shall thereupon pay to Landlord the Base Rent, Additional Rent and any other
charges payable hereunder by Tenant to Landlord up to the time of such
termination of this Lease, or of such recovery of possession of the Premises by
Landlord, as the case may be, plus the expenses incurred or paid by Landlord in
terminating this Lease or of reentering the Premises and securing possession
thereof, including reasonable attorneys’ fees and costs of removal and storage
of Tenant’s property, and Tenant shall also pay to Landlord damages as provided
in Section 21.3 below.

21.2.2 In the event of the reentry into the Premises by Landlord under the
provisions of this Section 21.2, and if this Lease shall not be terminated,
Landlord may (but shall have absolutely no obligation to do so), not in
Landlord’s own name, but as agent for Tenant, relet the whole or any part of the
Premises for any period equal to or greater or less than the remainder of the
original term of this Lease, for any sum which Landlord may deem suitable,
including rent concessions, and for any use and purpose which Landlord may deem
appropriate. Such reletting may include any improvements, personalty and trade
fixtures remaining in the Premises.

21.2.3 In the event of a breach or threatened breach on the part of Tenant with
respect to any of the covenants, agreements, terms, provisions or conditions on
the part of or on behalf of Tenant to be kept, observed or performed, Landlord
shall also have the right of injunction.

21.2.4 In the event of (i) the termination of this Lease under the provisions of
this Article 21, or (ii) the reentry of the Premises by Landlord under the
provisions of this Section 21.2, or (iii) the termination of this Lease (or
reentry) by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all monies, if any, paid by Tenant to Landlord,
whether as advance rent, security deposit or otherwise, but such monies shall be
credited by Landlord against any Base Rent, Additional Rent or any other charge
due from Tenant at the time of such termination or reentry or, at Landlord’s
option, against any damages payable by Tenant under Section 21.3 or pursuant to
law.

21.2.5 The specified remedies to which Landlord may resort under this Lease are
cumulative and concurrent and are not intended to be exclusive of each other or
of any other remedies or means of redress to which Landlord may lawfully be
entitled at any time, and Landlord may invoke any remedy allowed under this
Lease or at law or in equity as if specific remedies were not herein provided
for, and the exercise by Landlord of any one or more of the remedies allowed
under this Lease or in law or in equity shall not preclude the simultaneous or
later exercise by the Landlord of any or all other remedies allowed under this
Lease or in law or in equity.

21.3 Damages

21.3.1 In the event of any termination of this Lease under the provisions hereof
or under any summary dispossess or other proceeding or action or any provision
of law, or in the event that Landlord shall reenter the Premises under the
provisions of this Lease, Tenant shall pay to Landlord as damages, at the
election of Landlord, either:

39

--------------------------------------------------------------------------------

 

(a) a sum which at the time of such termination of this Lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate of the installments of Base Rent and
the Additional Rent (if any) which would have been payable hereunder by Tenant,
had this Lease not so terminated or had Landlord not reentered the Premises, for
the period commencing with such earlier termination of this Lease or the date of
any such reentry, as the case may be, and ending with the date set forth
initially for the expiration of the full term of this Lease pursuant to Articles
1 and 2, over (ii) the aggregate rental value of the Premises for the same
period (the amounts of each of clauses (i) and (ii) being first discounted to
present value at an annual rate of six (6%) percent); or

(b) sums equal to the aggregate of the installments of Base Rent and Additional
Rent (if any) which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so reentered the Premises, payable upon the due
dates therefor specified herein following such termination or such reentry and
until the Expiration Date originally set forth in this Lease for the expiration
of the Term; provided, however, that if Landlord shall relet the Premises during
said period, Landlord shall credit Tenant with the net rents received by
Landlord from such reletting, such net rents to be determined by first deducting
from the gross rents as and when received by Landlord from such reletting the
expenses incurred or paid by Landlord in terminating this Lease and of
reentering the Premises and of securing possession thereof, including reasonable
attorneys’ fees and costs of removal and storage of Tenant’s property, as well
as the expenses of reletting, including repairing, restoring and improving the
Premises for new tenants, brokers’ commissions, advertising costs, reasonable
attorneys’ fees, and all other similar or dissimilar expenses chargeable against
the Premises and the rental therefrom in connection with such reletting, it
being understood that such reletting may be for a period equal to or shorter or
longer than the remaining term of this Lease; provided further, that (1) in no
event shall Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord hereunder, (2) in no event shall Tenant be
entitled in any suit for the collection of damages pursuant to this Subdivision
(b) to a credit in respect of any net rents from a reletting except to the
extent that such net rents are actually received by Landlord prior to the
commencement of such suit, and (3) if the Premises or any part thereof should be
relet in combination with other space, then proper apportionment on a square
foot area basis shall be made of the rent received from such reletting and of
the expenses of reletting, or if relet for a period longer than the remaining
Term of this Lease, the expenses of reletting shall be apportioned based on the
respective periods.

21.3.2. For the purposes of Section (a)(i) of Section 21.3.1, the amount of
Additional Rent which would have been payable by Tenant under Articles 4 and 8
for each year ending after such termination of this Lease or such reentry, shall
be deemed to be an amount equal to the amount of such Additional Rent payable by
Tenant for the calendar year and Tax Year ending immediately preceding such
termination of this Lease or such reentry. Suit or suits for the recovery of
such damages, or any installments thereof, may be brought by Landlord from time
to time at Landlord’s election, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the date when the term of this Lease
would have expired if it had not been terminated under the provisions of this
Section 21, or under any provision of law, or had Landlord not reentered the
Premises.

21.4 Miscellaneous

21.4.1 Nothing contained in this Article 21 shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default under this Lease on the part of
Tenant. The failure or refusal of Landlord to relet the Premises or any part or
parts thereof, or the failure of Landlord to collect the rent thereof under any
reletting, shall not release or affect Tenant’s liability for damages.

21.4.2 Tenant, for Tenant, and on behalf of any and all persons claiming through
or under Tenant, including creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law to redeem the Premises, or to have a
continuance of this Lease for the term hereby demised, after Tenant shall be
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the expiration or termination of this Lease as herein provided or
pursuant to law. Tenant also waives the provisions of any law relating to notice
and/or delay in levy of execution in case of an eviction or dispossess of a
tenant for non-payment of rent, and of any other law of like import now or
hereafter in effect. In the event that Landlord shall commence any summary
proceeding for non-payment of rent or for holding over after the termination of
this Lease, Tenant shall not, and hereby expressly waives any right to,
interpose any counterclaim of whatever nature or description in any such
proceeding, except to the extent that by failing to interpose such counterclaim
Tenant would be barred from asserting such counterclaim in a separate action or
proceeding.

40

--------------------------------------------------------------------------------

 

21.4.3 If Landlord shall commence any action or summary proceeding against
Tenant, Tenant shall reimburse Landlord, as Rent, Landlord’s reasonable
attorneys’ fees and expenses, if judgment is awarded for Landlord, or if
Landlord accepts the payment subsequent to service of process but prior to entry
of judgment.

21.4.4 Nothing contained in this Lease shall limit or prejudice Landlord’s right
to prove and obtain as liquidated damages in any bankruptcy, insolvency,
receivership, reorganization or dissolution proceeding, an amount equal to the
maximum allowable by any Laws governing such proceeding in effect at the time
when such damages are to be proved, whether or not such amount be greater, equal
to or less than the amounts recoverable, either as damages or Rent, under this
Lease.

21.4.5 Upon the occurrence of an Event of Default, Landlord shall be entitled to
exercise all of the rights set forth in this Article 21 above (including the
right to terminate this Lease), notwithstanding that this Lease provides that
Landlord may cure the default or otherwise perform the obligation of Tenant
which gave rise to such Event of Default, and regardless of whether Landlord
shall have effected such cure or performed such obligation.

21.4.6 The failure of either Landlord or Tenant to enforce their respective
rights for violation of, or to insist upon the strict performance of any
covenant, agreement, term, provision or condition of this Lease, or any of the
rules and regulations, shall not constitute a waiver thereof, and each party
shall have all remedies provided herein and by applicable law with respect to
any subsequent act which would have originally constituted a violation. The
receipt by Landlord of Base Rent and/or Additional Rent with knowledge of the
breach of any covenant, agreement or condition of this Lease shall not be deemed
a waiver of such breach.

21.4.7 The provisions of this Article 21 shall survive the expiration or sooner
termination of this Lease.

21.5 Landlord’s Right To Cure

Landlord may, but shall not be obligated to, cure any default by Tenant under
this Lease at any time after notice and the lapse of any cure period specified
within the conditional limitation to which such default relates, without giving
further notice and without waiving its remedies with respect to such default;
provided, however, that Landlord may cure any default by Tenant under this Lease
without notice to Tenant or opportunity to cure in the case of (i) actual or
suspected emergency or a dangerous condition in the Premises or the Building,
(ii) Landlord’s interest in the Land and/or the Building being jeopardized or
Landlord’s being subject to any liability, civil or criminal, (iii) any
insurance coverage carried by Tenant or Landlord with respect to the Premises or
the Building being jeopardized or (iv) any other provision of this Lease
permitting Landlord to cure a default of Tenant under such provision, in which
case such notice and cure period as shall be specified in such provision shall
control and the notice and cure period under Section 21.1 shall not be required
to be given. Whenever Landlord so elects, all costs and expenses incurred by
Landlord in curing any such default, including reasonable attorneys’ fees and
disbursements, together with interest at the lower of five (5%) percent above
the then-current Prime Rate or the highest rate permitted by law on the amount
of the costs and expenses so incurred commencing on the date such costs and
expenses are paid by Landlord, shall be paid by Tenant to Landlord as Rent
within fifteen (15) days after demand.

22. ENFORCEMENT OF REASONABLE CONSENT

Tenant hereby waives any claim against Landlord for monetary damages which it
may have based upon any assertion that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval that, pursuant to the terms of this
Lease, is not to be unreasonably withheld by Landlord and Tenant agrees that its
sole remedy shall be either (a) an action or proceeding to enforce any such
provision or for specific performance, injunction or declaratory judgment or (b)
settling such dispute pursuant to the expedited arbitration procedure set forth
in Article 31 below. In the event of such a determination, the requested consent
or approval shall be deemed to have been granted; provided, however, that
Landlord shall have no liability to Tenant for its refusal or failure to give
such consent or approval and the sole remedy for Landlord’s unreasonably
withholding or delaying of consent or approval shall be as provided in this
Section.

41

--------------------------------------------------------------------------------

 

23. [INTENTIONALLY DELETED]

24. BROKER

Landlord and Tenant represent and warrant to each other that it dealt with no
broker or agent who negotiated or was instrumental in negotiating or
consummating this Lease except the Broker. Neither party knows of any real
estate broker or agent who is or might be entitled to a commission or
compensation in connection with this Lease other than the Broker. Landlord shall
pay all fees, commissions or other compensation payable to the Broker pursuant
to a separate agreement between Landlord and the Broker. Tenant and Landlord
shall indemnify and hold each other harmless from all damages paid or incurred
by the other resulting from any claims asserted against the other party by
brokers or agents claiming through the other party.

25. SUBORDINATION AND NON-DISTURBANCE

25.1 Subordination and Non-Disturbance

(a) This Lease is and shall be subject and subordinate in all respects to any
ground lease, mortgage or deed of trust now or later encumbering the Land or the
Building, and to all their renewals, modifications, supplements, consolidations
and replacements (each, an “Encumbrance”). While such subordination shall be
self-operative and shall occur automatically, Tenant agrees, upon request by and
without cost to Landlord or any successor in interest, to execute and deliver to
Landlord or the holder of an Encumbrance such instrument(s) as may be reasonably
required by such Encumbrance holder to evidence such subordination, on such
Encumbrance holder’s standard form, within fifteen (15) days after request by
Landlord. In the alternative, however, the holder of an Encumbrance may
unilaterally elect to subordinate such Encumbrance to this Lease. Landlord
represents that, as of the Date of this Lease, neither the Land nor the Building
is subject to an Encumbrance.

(b) Landlord agrees to request, and use commercially reasonable efforts to
obtain, at Tenant’s sole cost, an agreement from any future holder of an
Encumbrance in recordable form and in substance customarily adopted by such
Encumbrance holder, to the effect that, in the event of any termination or
foreclosure of an Encumbrance, so long as Tenant is not in default in the
payment of any Base Rent or Additional Rent and so long as no Event of Default
shall be continuing, (i) its rights as Tenant under this Lease shall not be
affected or terminated, (ii) Tenant’s possession of the Premises shall not be
disturbed, (iii) unless otherwise required by applicable Laws, no action or
proceeding shall be commenced against Tenant and (iv) the Lease shall continue
in full force and effect, all notwithstanding the foreclosure or termination of
any Encumbrance. Tenant hereby agrees that making one request to an Encumbrance
holder in writing shall be deemed “commercially reasonable efforts” for purposes
of this Section 25.1(b).

25.2 Attornment

If the interest of Landlord is transferred to any person (a “Successor
Landlord”) by reason of the termination or foreclosure, or proceedings for
enforcement, of an Encumbrance, or by delivery of a deed in lieu of such
foreclosure or proceedings, Tenant shall, upon demand and at the election of
Successor Landlord, attorn to the Successor Landlord. Upon attornment this Lease
shall continue in full force and effect as a direct lease between the Successor
Landlord and Tenant, upon all of the same terms, conditions and covenants as
stated in this Lease except that a Successor Landlord shall not be (a) liable
for any previous act or omission or negligence of Landlord under this Lease, (b)
subject to any counterclaim, defense or offset not expressly provided for in
this Lease and asserted with reasonable promptness, which therefore shall have
accrued to Tenant against Landlord, (c) bound by an previous modification or
amendment of this Lease or by any previous prepayment of more than one month’s
rent, unless such modification or prepayment shall have been approved in writing
by the holder of any Encumbrance through or by reason of which the Successor
Landlord shall have succeeded to the rights of Landlord under this Lease or (d)
obligated to perform any repairs or other work beyond Landlord’s obligations
under this Lease. Tenant agrees, upon request by and without cost to the
Successor Landlord, to promptly execute and deliver to the Successor Landlord
such instrument(s) as may be reasonably required by Successor Landlord to
evidence such attornment.

42

--------------------------------------------------------------------------------

 

25.3 Cure by Encumbrance Holder

If any act or omission by Landlord shall give Tenant the right, immediately or
after the lapse of time, to cancel or terminate this Lease or to claim a partial
or total eviction, Tenant shall not exercise any such right until (a) it shall
have given written notice of such act or omission to each holder of any
Encumbrance and (b) a reasonable period for remedying such act or omission shall
have elapsed following such notice (which shall in no event be less than the
period to which Landlord would be entitled under this Lease to effect such
remedy) provided such holder of an Encumbrance shall, with reasonable diligence,
give Tenant notice of its intention to remedy such act or omission and shall
commence and continue to act upon such intention.

26. NOTICES

All notices required or permitted under this Lease must be in writing and shall
only be deemed properly given and received (a) when actually given and received,
if delivered in person to a party who acknowledges receipt in writing; or (b)
one (1) business day after deposit with a private courier or overnight delivery
service, if such courier or service obtains a written acknowledgment of receipt;
or (c) two (2) business days after deposit in the United States mails, certified
or registered mail with return receipt requested and postage prepaid or (d) when
served in the same manner as a summons in a Supreme Court action is then
provided to be made under New York law. All such notices must be transmitted by
one of the methods described above to, in the case of notices to Landlord, both
Landlord’s Building Address and Landlord’s Notice Address, and in the case of
notices to Tenant, to Tenant’s Notice Address, or, in either case, at such other
address(es) of which either party may notify the other in accordance with the
provisions of this Article 26 or otherwise at such address(es) as shall be
permitted under New York law for service of a summons in a Supreme Court action.

27. OPTION TO EXTEND

27.1 Provided that when Tenant exercises its option hereunder and on the
Expiration Date no Event of Default shall have occurred and be continuing, the
Tenant named herein, or an Affiliate to whom the Tenant named herein shall have
assigned this Lease or sublet the Premises pursuant to Section 16.7, shall have
the option to extend the Term for a single, five (5) year period (the “Extension
Term”). In addition, as a condition of Tenant’s exercise of such extension
option, if the Guaranty is not at such time in effect then upon the exercise of
such option Tenant shall deliver to Landlord, in addition to the security
delivered to Landlord as a condition of the termination of the Guaranty upon a
Qualifying Corporate Succession (as defined in the Guaranty), either (a) a cash
security deposit or (b) an irrevocable standby letter of credit in form
reasonably acceptable to Landlord, which cash security deposit or letter of
credit shall be in an amount equal to fifteen percent (15%) of the total amount
of Base Rent that would be due under the Lease during the Extension Term. The
Extension Term shall commence on the day after the Expiration Date and shall
expire on the last day of the calendar month in which the day immediately prior
to the fifth (5th) anniversary of the Expiration Date shall occur unless the
Extension Term shall sooner end pursuant to any of the terms, covenants or
conditions of this Lease or pursuant to law. Tenant shall give Landlord written
notice (“Tenant’s Extension Notice”) of Tenant’s intention to exercise such
option at least fifteen (15), but not more than eighteen (18), months prior to
the Expiration Date, the time of exercise being of the essence (and the date
that is fifteen (15) months prior to the Expiration Date hereinafter known as
the “Exercise Date”), and upon the giving of such notice, this Lease and the
Term shall be extended without execution or delivery of any other or further
documents, with the same force and effect as if the Extension Term had
originally been included in the Term, and the Expiration Date shall thereupon be
deemed to be the last day of the Extension Term. All of the terms, covenants and
conditions of this Lease shall continue in full force and effect during the
Extension Term, including items of Additional Rent and escalation which shall
remain payable on the terms herein set forth (but excluding, in relation to the
Extension Term, the provisions for rent concession set forth in Section 4.1 and
for Landlord’s contribution to the Initial Improvements), except that the Base
Rent for the Extension Term shall be as determined in accordance with Section
27.2 and Tenant shall have no further right to extend the Term.

27.2 The Base Rent payable by Tenant for the Premises during the Extension Term
shall be the fair market rental value of the Premises as of the day immediately
preceding the commencement of the Extension Term (“FMRV”), based on the fair
market rental value of space comparable to the Premises in midtown Manhattan,
taking into account all relevant factors such as free rent, build out, brokerage
commissions, tax and operating expense base years (which shall be adjusted
during the Extension Term) and other market conditions. The FMRV shall be
determined as follows:

43

--------------------------------------------------------------------------------

 

(a) At any time after the date that is twenty (20) months prior to the
Expiration Date, but no later than sixteen (16) months prior to the Expiration
Date, Tenant shall have the right to send a notice to Landlord (the “FMRV
Request Notice”) requesting that Landlord propose a good faith estimate of the
FMRV. Within ten (10) business days following the delivery of the FMRV Request
Notice, Landlord shall submit to Tenant its non-binding good faith estimate of
the FMRV for the Extension Term, and within ten (10) business days following the
date Landlord submitted such estimate to Tenant, Tenant shall submit to Landlord
its non-binding good faith estimate of the FMRV for the Extension Term. Promptly
following each party’s exchange of their respective estimates of the FMRV,
Landlord and Tenant shall negotiate in good faith to endeavor to agree upon the
FMRV; provided, however, until each party submits its final estimate of FMRV as
set forth in Landlord’s Maximum FMRV and Tenant’s Minimum FMRV (each as
hereinafter defined), each party shall be permitted to revise its respective
estimate from time to time. Fifteen (15) days prior to the earlier of (i) the
Exercise Date or (ii) the date Tenant intends to deliver Tenant’s Extension
Notice, Tenant shall send Landlord a notice (the “Final Submission Notice”),
requesting Landlord to submit its final estimate. Within five (5) days following
the delivery of the Final Submission Notice, Landlord shall submit to Tenant its
final estimate of the FMRV, which estimate shall constitute the maximum thereof
that Landlord can claim as the FMRV for the Extension Term in any arbitration
thereof (“Landlord’s Maximum FMRV”), and within five (5) days following the date
Landlord submitted its final estimate, Tenant shall submit to Landlord its final
estimate of the FMRV, which estimate shall constitute the minimum thereof Tenant
can claim as the FMRV for the Extension Term in any arbitration thereof
(“Tenant’s Minimum FMRV”). If Landlord and Tenant cannot reach agreement on the
FMRV for the Extension Term by the Exercise Date, Tenant shall nonetheless have
the right to exercise its option to extend the Term by delivering Tenant’s
Extension Notice to Landlord in accordance with Section 27.1 above, and the FMRV
shall be determined in accordance with the terms of clause (b) below.

(b) No later than the date that is nine (9) months prior to the commencement of
the Extension Term, Landlord and Tenant shall designate a reputable, licensed
real estate broker having an office in New York County with at least ten (10)
years’ experience in evaluating midtown Manhattan commercial property and who is
familiar with the rentals then being charged in the Building and in comparable
buildings and areas (the “Independent Broker”). Upon the failure of Landlord and
Tenant to timely agree upon the designation of the Independent Broker, then the
Independent Broker shall be appointed by the President of the Real Estate Board
of New York. The Independent Broker shall not be an individual who had
represented Landlord or Tenant as a broker nor been employed by either Landlord
or Tenant within the two (2) year period prior to appointment of the Independent
Broker, nor shall the Independent Broker be an individual who had represented
Landlord or Tenant in the determination of fair market rental value in the two
(2) year period prior to appointment of Independent Broker. Concurrently with
such appointment, Landlord and Tenant shall each submit to the Independent
Broker, each with a copy to the other, Landlord’s Maximum FMRV and Tenant’s
Minimum FMRV, respectively (or, if the early determination procedure described
in 27.2(a) above was not timely initiated, Landlord and Tenant shall each submit
its good faith estimate of the FMRV for the Extension Term, and such submissions
shall be deemed to be Landlord’s Maximum FMRV and Tenant’s Minimum FMRV,
respectively). The Independent Broker shall conduct such investigations and
hearings as he or she may deem appropriate and shall, within sixty (60) days
after the date of his or her designation, choose either Landlord’s Maximum FMRV
or Tenant’s Minimum FMRV to be the FMRV during the Extension Term and such
choice shall be binding upon Landlord and Tenant. The fees and expenses of the
Independent Broker shall be shared equally by Landlord and Tenant.
Notwithstanding anything to the contrary in this Section 27, Tenant shall have
the one time right to rescind Tenant’s Extension Notice at any time prior to the
date that is twelve (12) months prior to the Expiration Date, time being of the
essence.

27.3 In the event the Extension Term shall commence prior to a determination of
the Base Rent during the Extension Term as herein provided, then the Base Rent
to be paid by Tenant to Landlord until such determination has been made shall be
(a) the Base Rent for the twelve (12) month period immediately preceding the
commencement of the Extension Term plus (b) all escalations and Additional Rent
payable under this Lease. After such determination has been made for the Base
Rent during the Extension Term, any excess rental for the Extension Term
theretofore paid by Tenant to Landlord shall be credited by Landlord against the
next ensuing monthly Base Rent payable by Tenant to Landlord and any deficiency
in Base Rent due from Tenant to Landlord during the Extension Term shall be
immediately paid.

27.4 Promptly after the Base Rent has been determined, Landlord and Tenant shall
execute, acknowledge and deliver an agreement setting forth the Base Rent for
the Extension Term, as finally determined, provided the failure of the parties
to do so shall not affect their respective rights and obligations hereunder.

44

--------------------------------------------------------------------------------

 

27.5 Anything herein to the contrary notwithstanding, (i) Tenant’s Extension
Notice shall not be valid or effective if, at the time Tenant’s Extension Notice
is given, any Event of Default shall have occurred and be continuing and (ii)
Tenant’s Extension Notice, if effectively given, shall be voidable by Landlord
if any Event of Default shall have occurred and be continuing on the first day
of the Extension Term.

28. MISCELLANEOUS

28.1 Binding Effect

Each of the provisions of this Lease shall bind and inure to the benefit of, as
the case may be, Landlord and Tenant, and their respective heirs, successors and
assigns, provided that this clause shall not be construed to permit any transfer
by Tenant in violation of the provisions of Article 16.

28.2 Complete Agreement; Modification

All of the representations and obligations of the parties are contained in this
Lease. No modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon Landlord or Tenant unless the
same shall be in writing and shall be signed by the party against whom
enforcement shall be sought.

28.3 Delivery for Examination

The submission of the form of this Lease for examination shall not bind Landlord
in any manner, and no obligations shall arise under this Lease until it shall be
signed and exchanged by Landlord and Tenant.

28.4 No Air Rights; Obstructions of Light or View; Closure

This Lease does not grant any easements or rights for light, air or view. Any
diminution or blockage of light, air or view by any structure or condition now
or later erected shall not affect this Lease or impose any liability on
Landlord. If at any time any windows of the Building (including the Premises)
are temporarily darkened, or the light, air or view therefrom is obstructed
temporarily by reason of any repairs, improvements, maintenance or cleaning in
or about the Building or permanently by reason of a requirement of Law or the
construction of any structure that may be erected on lands in the vicinity of
the Building, the same shall be without liability to Landlord and without any
reduction or diminution of Tenant’s obligations under this Lease and shall not
be deemed to constitute an eviction.

28.5 Building Name

Tenant shall not, without Landlord’s consent, use Landlord’s or the Building’s
name, or any facsimile or reproduction of the Building, for any purpose; except
that Tenant may use the Building’s name in the address of the business to be
conducted by Tenant in the Premises. Landlord reserves the right, upon
reasonable prior notice to Tenant, to change the name or address of the
Building.

28.6 Building Standard

The phrase “Building standard” shall, in all instances, refer to the
then-current standard described in Landlord’s most recently adopted schedule of
Building standard or, if no such schedule has been adopted, to the standard
which commonly prevails in and for the entire Building.

28.7 No Waiver

No waiver of any provision of this Lease shall be implied by any failure of
either party to enforce any remedy upon the violation of such provision, even if
such violation shall be continued or repeated subsequently. No express waiver
shall affect any provision other than the provision specified in such waiver,
and only for the time and in the manner specifically stated. No provision of
this Lease shall be deemed to have been waived by Landlord or Tenant, unless
such waiver shall be in a writing signed by Landlord or Tenant, as the case may
be.

45

--------------------------------------------------------------------------------

 

28.8 Recording; Confidentiality

Tenant shall not record this Lease, or a short form memorandum, without
Landlord’s written consent and any such recording without Landlord’s written
consent shall constitute an Event of Default. Tenant shall keep the Lease terms,
provisions and conditions confidential and shall not disclose them to any other
person without Landlord’s prior written consent. However, Tenant may disclose
Lease terms, provisions and conditions to Tenant’s accountants, attorneys,
managing employees and others in privity with Tenant, as reasonably necessary
for Tenant’s business purposes, without such prior consent.

28.9 Captions

The captions of sections are for convenience only and shall not be deemed to
limit, construe, affect or alter the meaning of such sections.

28.10 Invoices

Except as may otherwise be expressly provided in this Lease, including but not
limited to Tenant’s audit right as set forth in Section 4.4.2(d), if Tenant
shall fail to give Landlord specific written notice of its objections to any
bill, invoice or statement for Rent (each, an “Invoice”) within ninety (90) days
after receipt of any Invoice from Landlord, such Invoice shall be binding on
Tenant and Tenant may not later question the validity of such Invoice or the
underlying information or computations used to determine any amounts stated
therein and Landlord shall have no liability for claims for refunds or
overcharges based thereon.

28.11 Severability

If any provision of this Lease shall be declared void or unenforceable by a
final judicial or administrative order, this Lease shall continue in full force
and effect, except that the void or unenforceable provision shall be deemed
deleted and replaced with a provision as similar in terms to such void or
unenforceable provision as may be possible and be valid and enforceable.

28.12 Jury Trial

LANDLORD AND TENANT EACH HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY LANDLORD OR TENANT AGAINST THE OTHER WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, TENANT’S USE AND
OCCUPANCY OF THE PREMISES, OR THE RELATIONSHIP OF LANDLORD AND TENANT, TO THE
EXTENT PERMITTED BY LAW.

28.13 Authority to Bind

Landlord and Tenant represent and warrant that the individuals signing this
Lease on their behalves are empowered and duly authorized to bind Landlord or
Tenant, as the case may be, to this Lease.

28.14 Only Landlord/Tenant Relationship

Landlord and Tenant agree that neither any provision of this Lease nor any act
of the parties shall be deemed to create any relationship between Landlord and
Tenant other than the relationship of landlord and tenant.

28.15 Covenants Independent

The parties intend that this Lease be construed as if the covenants between
Landlord and Tenant are independent and that the Rent shall be payable without
offset, reduction or abatement for any cause, except as otherwise expressly
provided in this Lease.

46

--------------------------------------------------------------------------------

 

28.16 Governing Law

This Lease shall be governed by and construed according to the laws of the State
of New York. Landlord and Tenant, any subtenant, and any guarantor of Tenant’s
obligations under this Lease, hereby expressly consent to the jurisdiction of
the Civil Court of the City of New York and the Supreme Court of the State of
New York with respect to any action or proceeding between Landlord and Tenant or
such party with respect to this Lease or any rights or obligations of either
party pursuant to this Lease, and agree that venue shall lie in New York County.
Tenant and any subtenant further waive any and all rights to commence any such
action or proceeding against Landlord before any other court.

28.17 Inability to Perform

This Lease and the obligation of Tenant to pay Base Rent, Additional Rent and
other Rent, and to perform and comply with all of the other covenants and
agreements hereunder on the part of Tenant to be performed or complied with,
shall in no way be affected, impaired or excused in the event that Landlord
shall be delayed, hindered or prevented by reason of Force Majeure from
performing or complying with any of the covenants and agreements to be performed
or complied with by Landlord under this Lease, or to furnish any service or
facility. No such delay or failure by Landlord in the performance of any of
Landlord’s obligations under this Lease by reason of Force Majeure shall
constitute an actual or constructive eviction in whole or in part or impose any
liability upon Landlord or its agents because of inconvenience to Tenant or
injury to or interruption or loss of Tenant’s business or entitle Tenant to any
diminution or abatement of Rent.

28.18 No Surrender

No act or thing done by Landlord or Landlord’s agents (including, without
limitation, the acceptance of keys by any employee of Landlord or Landlord’s
agents) during the Term shall be deemed to constitute an acceptance of a
surrender of the Premises or the termination of this Lease, and no agreement to
accept such surrender shall be valid, unless the same shall be in writing and
shall be signed by Landlord. In the event that Tenant at any time shall desire
to have Landlord sublet the Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purposes without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant’s
property in connection with such subletting.

28.19 No Merger

There shall be no merger of this Lease, or the leasehold estate created by this
Lease, with any other estate or interest in the Premises, or any part thereof,
by reason of the fact that the same person may acquire or own or hold, directly
or indirectly, (i) this Lease or the leasehold estate created by this Lease, or
any interest in this Lease or in any such leasehold estate, and (ii) any such
other estate or interest in the Premises or any part thereof; and no such merger
shall occur unless and until all persons having an interest (including a
security interest) in (a) this Lease or the leasehold estate created by this
Lease and (b) any such other estate or interest in the Premises, or any part
thereof, shall join in a written instrument effecting such merger and shall duly
record the same.

28.20 Force Majeure

Notwithstanding anything to the contrary contained in this Lease, the time for
performance of any obligation of Landlord or Tenant under this Lease shall be
excused during and extended by any period during which such party shall be
prevented from performing such obligation by reason of Force Majeure, provided
that lack of funds, bankruptcy or other financial difficulty shall not be deemed
a Force Majeure or excuse or extend the time for performance of any obligation
by either party. However, Force Majeure shall not relieve either party from any
obligations under this Lease.

28.21 Time of the Essence

Subject to all applicable cure and grace periods expressly provided herein, time
is of the essence as to all dates set forth in this Lease.

47

--------------------------------------------------------------------------------

 

29. RIGHT OF FIRST OFFER

From and after the Date of this Lease and during the Term, as the same may be
extended, provided that at the time of exercise no Event of Default shall be
continuing and that Tenant has not at such time delivered a Termination Notice,
the Tenant named herein, or an Affiliate to whom the Tenant named herein shall
have assigned this Lease or sublet the Premises pursuant to Section 16.7, shall
have the right of first offer to lease the following premises in the Building,
which right Tenant shall have only one time with respect to each such space: (a)
all or any portion of the 13th floor of the Building, shown on Exhibit J hereto,
(b) all or any portion of the 14th floor of the Building, (c) all or any portion
of the 16th floor of the Building, (d) all or any portion of the 17th floor of
the Building, shown on Exhibit J hereto, and (e) all or any portion of the 18th
floor of the Building, shown on Exhibit J hereto (individually and collectively,
the “ROFO Space”) on the terms set forth in this Section 29. Notwithstanding the
prior sentence, such right of first offer is subject and subordinate to (i) any
rights of tenancy or occupancy existing as of the Date of this Lease, including
any extensions or renewals thereof, whether or not by the terms of any lease or
occupancy agreement, (ii) any rights of offer, refusal, or occupancy existing
pursuant to leases or agreements with other tenants or licensees in the Building
in effect as of the Date of this Lease, which are listed on Exhibit I hereto,
and (iii) the right of Landlord to enter into a lease of premises on the 17th
floor of the Building that Landlord is negotiating as of the Date of this Lease.
If Landlord desires to lease particular ROFO Space to a third party, Landlord
must first deliver a notice (“First Offer Notice”) to Tenant setting forth the
material business terms on which Landlord is prepared to lease such ROFO Space
to a third party, including the annual base rent, the duration of the term of
such lease and any abatements, concessions and Landlord’s work to be performed
to be included under the proposed lease, and offering to lease the particular
ROFO Space to Tenant on such terms. Tenant shall have a period of thirty (30)
days following receipt of the First Offer Notice (the “ROFO Acceptance Period”)
to accept such offer by notice to Landlord. If Tenant accepts such offer within
the ROFO Acceptance Period, this Lease shall be amended to (i) add the
particular ROFO Space to the Premises at the annual base rent set forth in the
First Offer Notice, (ii) increase Tenant’s Tax Share and Tenant’s Expense Share
by the ratio of the rentable area of the particular ROFO Space to the rentable
area of the Building or office portion thereof, as applicable, and (iii) include
the terms with respect to the particular ROFO Space set forth in the First Offer
Notice not covered by this Lease, and after such amendment this Article 29 shall
be deemed to be deleted from this Lease and of no further force or effect with
respect to such particular ROFO Space. If Tenant fails to respond to the First
Offer Notice during the ROFO Acceptance Period, Tenant shall be deemed to have
elected not to enter into such lease, in which event (or, in the event that
Tenant elects not to enter into such lease) this Article 29 shall be deemed to
be deleted from this Lease and of no further force or effect with respect to
such particular ROFO Space, and Landlord may lease the particular ROFO Space to
any third party on substantially the same terms as those set forth in the First
Offer Notice (it being understood that a decrease in the annual base rent set
forth in the First Offer Notice, taking into account rent concessions, free rent
periods, and tenant allowances, by more than five percent (5%), shall be deemed
a substantial change to the terms set forth in the First Offer Notice, provided
that Landlord shall have no obligation to send a revised First Offer Notice to
Tenant in the event of such decrease later than six (6) months following its
original First Offer Notice to Tenant).

30. RIGHT TO TERMINATE

Anything contained in this Lease to the contrary notwithstanding, the Tenant
named herein, or an Affiliate to whom the Tenant named herein shall have
assigned this Lease or sublet the Premises pursuant to Section 16.7, shall have
the right to terminate this Lease effective as of the seventh (7th) anniversary
of the Rent Commencement Date by notice to Landlord (the “Termination Notice”),
provided that (a) any Termination Notice shall have been delivered to Landlord
at least fourteen (14) months prior to the seventh (7th) anniversary of the Rent
Commencement Date (upon the timely delivery of a Termination Notice, the seventh
(7th) anniversary of the Rent Commencement Date is hereafter referred to as the
“Early Termination Date”) and (b) as a condition of the effectiveness of the
termination of this Lease, Tenant shall pay to Landlord, on the Early
Termination Date, a fee equal to the unamortized amount of Landlord’s
Contribution and the rent concessions and brokerage commissions payable by
Landlord pursuant to or in connection with this Lease, together with interest
thereon at 6% from the date such costs are incurred or paid, as applicable, by
Landlord, as evidenced by an invoice from Landlord. Provided that Tenant has
timely delivered the Termination Notice and paid the aforesaid fee to Landlord
on the Early Termination Date, upon the occurrence of the Early Termination
Date, this Lease shall terminate and be of no further force or effect as if such
Early Termination Date were the original Expiration Date of this Lease.
Notwithstanding anything to the contrary contained herein, if at any time during
the Term Tenant is leasing ROFO Space of 9,561 rentable

48

--------------------------------------------------------------------------------

 

square feet or more in the aggregate, or has expanded the Premises following the
Date of this Lease and such expansion space comprises 9,561 rentable square feet
or more in the aggregate, then in either such case, Tenant shall no longer have
the right to terminate this Lease pursuant to this Section 30, and this Section
30 shall as of the date of such exercise or other expansion be deemed to be
deleted and of no further force or effect.

31. DETERMINATION OF DISPUTES ARISING UNDER ARTICLE 22

Any dispute regarding whether Landlord has unreasonably withheld or delayed its
consent or approval that pursuant to this Lease must not be unreasonably
withheld or delayed, may be conclusively determined pursuant to the following
procedure and upon and subject to the following terms and conditions:

(a) At any time during the course of such dispute, Landlord or Tenant may
designate, by notice to the other, a person as its representative to resolve
such dispute who is qualified and experienced in the issue under dispute (the
“First Representative”), whereupon, within five (5) business days thereafter,
the other party shall designate another such qualified and experienced
representative for the resolution of such dispute (the “Second Representative”).

(b) The First Representative and the Second Representative shall attempt to
resolve such dispute and any agreed resolution thereby shall be conclusive for
purposes hereof. If either Landlord or Tenant fails to timely designate the
Second Representative and again fails to do so within three (3) business days
after notice of such failure from the other party, the resolution of such
dispute by the First Representative shall be conclusive for purposes hereof.

(c) If the First Representative and the Second Representative cannot agree upon
the resolution of such dispute within ten (10) business days after their
appointment, they shall, within five (5) business days after the expiration of
such ten (10) business day period, designate another qualified and experienced
representative (the “Third Representative”), whose resolution of such dispute
shall be conclusive for purposes hereof.

(d) If the First Representative and the Second Representative do not designate a
Third Representative within such five (5) business day period, either party, may
at any time after the expiration of such five (5) business day period, apply to
the Presiding Justice of the Appellate Division, First Department, for the
appointment thereof.

(e) The First Representative, the Second Representative and the Third
Representative shall, by majority vote, establish the rules and procedures for
the expeditious resolution of such dispute and shall issue their written
determination thereof within ten (10) business days after the designation of the
Third Representative.

(f) Each party shall pay its own representative, and the parties shall share
equally the cost of the Third Representative.

32. GUARANTY

As a material inducement to Landlord to enter into this Lease, Tenant shall
cause to be delivered to Landlord, simultaneously with the execution of this
Lease, the guaranty of Aramark Corporation, a Delaware corporation, in the form
annexed hereto as Exhibit G (the Guaranty”).

 

 

 

49

--------------------------------------------------------------------------------

 

Having read and intending to be bound by the terms and provisions of this Lease,
Landlord and Tenant have signed it as of the Date.

 

TRIZECHAHN 1065 AVENUE OF THE

AMERICAS LLC, a Delaware limited liability
company

 

 

By:

TrizecHahn 1065 LLC, a Delaware limited liability
company

 

 

By:

/s/ Adam R. Goldenberg

 

Name: Adam R. Goldenberg

 

Title: Market Managing Director

 

 

SEAMLESSWEB PROFESSIONAL

SOLUTIONS, LLC, a Delaware limited liability
company

 

 

By:

/s/ Ted Pastva

 

Name: Ted Pastva

 

Title: VP Finance

 

 

Tenant’s Federal Tax ID #: 13-4093796

 

 

 

 